
	
		II
		Calendar No. 203
		110th CONGRESS
		1st Session
		S. 1606
		IN THE SENATE OF THE UNITED STATES
		
			June 13, 2007
			Mr. Levin (for himself,
			 Mr. Akaka, Mr.
			 McCain, Mr. Warner,
			 Mrs. Murray, Mr. Graham, Mr.
			 Kennedy, Mr. Sessions,
			 Mr. Rockefeller,
			 Ms. Collins, Mr. Byrd, Mr.
			 Chambliss, Mr. Obama,
			 Mrs. Dole, Mr.
			 Lieberman, Mr. Cornyn,
			 Mr. Sanders, Mr. Thune, Mr.
			 Reed, Mr. Martinez,
			 Mr. Brown, Mr.
			 Nelson of Florida, Mr.
			 Tester, Mr. Nelson of
			 Nebraska, Mr. Bayh,
			 Mrs. Clinton, Mr. Pryor, Mr.
			 Webb, Mrs. McCaskill,
			 Mr. Durbin, and Ms. Stabenow) introduced the following bill; which
			 was read twice and referred to the Committee on Armed Services
		
		
			June 18, 2007
			Reported by Mr. Levin,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To provide for the establishment of a comprehensive
		  policy on the care and management of wounded warriors in order to facilitate
		  and enhance their care, rehabilitation, physical evaluation, transition from
		  care by the Department of Defense to care by the Department of Veterans
		  Affairs, and transition from military service to civilian life, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Dignified Treatment of Wounded
			 Warriors Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. General definitions.
					TITLE I—POLICY ON CARE,
				MANAGEMENT, AND TRANSITION OF SERVICEMEMBERS WITH SERIOUS INJURIES OR
				ILLNESSES
					Sec. 101. Comprehensive policy on care,
				management, and transition of members of the Armed Forces with serious injuries
				or illnesses.
					TITLE II—HEALTH
				CARE
					Subtitle A—Enhanced Availability of Care
				for Servicemembers
					Sec. 201. Medical care and other
				benefits for members and former members of the Armed Forces with severe
				injuries or illnesses.
					Subtitle B—Care and Services for
				Dependents
					Sec. 211. Medical care and services and
				support services for families of members of the Armed Forces recovering from
				serious injuries or illnesses.
					Subtitle C—Traumatic Brain Injury and
				Post-Traumatic Stress Disorder
					Sec. 221. Comprehensive plans on
				prevention, diagnosis, mitigation, and treatment of traumatic brain injury and
				post-traumatic stress disorder in members of the Armed Forces.
					Sec. 222. Improvement of medical
				tracking system for members of the Armed Forces deployed overseas.
					Sec. 223. Centers of excellence in the
				prevention, diagnosis, mitigation, treatment, and rehabilitation of traumatic
				brain injury and post-traumatic stress disorder.
					Sec. 224. Funding for improved
				diagnosis, treatment, and rehabilitation of members of the Armed Forces with
				traumatic brain injury or post-traumatic stress disorder.
					Sec. 225. Reports.
					Subtitle D—Other Matters
					Sec. 231. Joint electronic health record
				for the Department of Defense and Department of Veterans Affairs.
					Sec. 232. Enhanced personnel authorities
				for the Department of Defense for health care professionals for care and
				treatment of wounded and injured members of the Armed Forces.
					Sec. 233. Personnel shortages in the
				mental health workforce of the Department of Defense.
					TITLE III—DISABILITY
				MATTERS
					Subtitle A—Disability
				Evaluations
					Sec. 301. Utilization of veterans'
				presumption of sound condition in establishing eligibility of members of the
				Armed Forces for retirement for disability.
					Sec. 302. Requirements and limitations
				on Department of Defense determinations of disability with respect to members
				of the Armed Forces.
					Sec. 303. Review of separation of
				members of the Armed Forces separated from service with a disability rating of
				20 percent disabled or less.
					Sec. 304. Pilot programs on revised and
				improved disability evaluation system for members of the Armed
				Forces.
					Sec. 305. Reports on Army action plan in
				response to deficiencies in the Army physical disability evaluation
				system.
					Subtitle B—Other Disability
				Matters
					Sec. 311. Enhancement of disability
				severance pay for members of the Armed Forces.
					TITLE IV—IMPROVEMENT OF
				FACILITIES HOUSING PATIENTS
					Sec. 401. Standards for military medical
				treatment facilities, specialty medical care facilities, and military quarters
				housing patients.
					Sec. 402. Reports on Army action plan in
				response to deficiencies identified at Walter Reed Army Medical
				Center.
					Sec. 403. Construction of facilities
				required for the closure of Walter Reed Army Medical Center, District of
				Columbia.
					TITLE V—OUTREACH AND
				RELATED INFORMATION ON BENEFITS
					Sec. 501. Handbook for members of the
				Armed Forces on compensation and benefits available for serious injuries and
				illnesses.
				
			2.General
			 definitionsIn this
			 Act:
			(1)The term
			 appropriate committees of Congress means—
				(A)the Committees on
			 Armed Services and Veterans' Affairs of the Senate; and
				(B)the Committees on
			 Armed Services and Veterans' Affairs of the House of Representatives.
				(2)The term
			 congressional defense committees has the meaning given that term
			 in section 101(a)(16) of title 10, United States Code.
			(3)The term
			 covered member of the Armed Forces means a member of the Armed
			 Forces, including a member of the National Guard or a Reserve, who is
			 undergoing medical treatment, recuperation, or therapy, or is otherwise in
			 medical hold or medical holdover status, for a serious injury or
			 illness.
			(4)The term
			 family member, with respect to a member of the Armed Forces or a
			 veteran, has the meaning given that term in section 411h(b) of title 37, United
			 States Code.
			(5)The term
			 medical hold or medical holdover status means—
				(A)the status of a
			 member of the Armed Forces, including a member of the National Guard or
			 Reserve, assigned or attached to a military hospital for medical care;
			 and
				(B)the status of a
			 member of a reserve component of the Armed Forces who is separated, whether
			 pre-deployment or post-deployment, from the member's unit while in need of
			 health care based on a medical condition identified while the member is on
			 active duty in the Armed Forces.
				(6)The term
			 serious injury or illness, in the case of a member of the Armed
			 Forces, means an injury or illness incurred by the member in line of duty on
			 active duty in the Armed Forces that may render the member medically unfit to
			 perform the duties of the member's office, grade, rank, or rating.
			(7)The term
			 TRICARE program has the meaning given that term in section 1072(7)
			 of title 10, United States Code.
			IPOLICY ON CARE,
			 MANAGEMENT, AND TRANSITION OF SERVICEMEMBERS WITH SERIOUS INJURIES OR
			 ILLNESSES
			101.Comprehensive
			 policy on care, management, and transition of members of the Armed Forces with
			 serious injuries or illnesses
				(a)Comprehensive
			 policy required
					(1)In
			 generalNot later than January 1, 2008, the Secretary of Defense
			 and the Secretary of Veterans Affairs shall, to the extent feasible, jointly
			 develop a comprehensive policy on the care and management of members of the
			 Armed Forces who are undergoing medical treatment, recuperation, or therapy, or
			 are otherwise in medical hold or medical holdover status, for a serious injury
			 or illness (hereafter in this section referred to as a covered
			 servicemembers).
					(2)Scope of
			 policyThe policy shall cover each of the following:
						(A)The care and
			 management of covered servicemembers while in medical hold or medical holdover
			 status.
						(B)The medical
			 evaluation and disability evaluation of covered servicemembers.
						(C)The return of
			 covered servicemembers to active duty when appropriate.
						(D)The transition of
			 covered servicemembers from receipt of care and services through the Department
			 of Defense to receipt of care and services through the Department of Veterans
			 Affairs.
						(3)ConsultationThe
			 Secretary of Defense and the Secretary of Veterans Affairs shall develop the
			 policy in consultation with the heads of other appropriate departments and
			 agencies of the Federal Government and with appropriate non-governmental
			 organizations having an expertise in matters relating to the policy.
					(4)UpdateThe
			 Secretary of Defense and the Secretary of Veterans Affairs shall jointly update
			 the policy on a periodic basis in order to incorporate in the policy, as
			 appropriate, the results of the reviews under subsections (b) and (c) and the
			 best practices identified through pilot programs under section 304.
					(b)Review of
			 current policies and procedures
					(1)Review
			 requiredIn developing the policy required by this section, the
			 Secretary of Defense and the Secretary of Veterans Affairs shall, to the extent
			 necessary, jointly and separately conduct a review of all policies and
			 procedures of the Department of Defense and the Department of Veterans Affairs
			 that apply to, or shall be covered by, the policy.
					(2)PurposeThe
			 purpose of the review shall be to identify the most effective and
			 patient-oriented approaches to care and management of covered servicemembers
			 for purposes of—
						(A)incorporating such
			 approaches into the policy; and
						(B)extending such
			 approaches, where applicable, to care and management of other injured or ill
			 members of the Armed Forces and veterans.
						(3)ElementsIn
			 conducting the review, the Secretary of Defense and the Secretary of Veterans
			 Affairs shall—
						(A)identify among the
			 policies and procedures described in paragraph (1) best practices in approaches
			 to the care and management described in that paragraph;
						(B)identify among
			 such policies and procedures existing and potential shortfalls in such care and
			 management, and determine means of addressing any shortfalls so
			 identified;
						(C)determine
			 potential modifications of such policies and procedures in order to ensure
			 consistency and uniformity among the military departments and the regions of
			 the Department of Veterans Affairs in their application and discharge;
			 and
						(D)develop
			 recommendations for legislative and administrative action necessary to
			 implement the results of the review.
						(4)Deadline for
			 completionThe review shall be completed not later than 90 days
			 after the date of the enactment of this Act.
					(c)Consideration of
			 findings, recommendations, and practicesIn developing the policy
			 required by this section, the Secretary of Defense and the Secretary of
			 Veterans Affairs shall take into account the following:
					(1)The findings and
			 recommendations of applicable studies, reviews, reports, and evaluations that
			 address matters relating to the policy, including, but not limited, to the
			 following:
						(A)The Independent
			 Review Group on Rehabilitative Care and Administrative Processes at Walter Reed
			 Army Medical Center and National Naval Medical Center appointed by the
			 Secretary of Defense.
						(B)The Secretary of
			 Veterans Affairs Task Force on Returning Global War on Terror Heroes appointed
			 by the President.
						(C)The President's
			 Commission on Care for America's Returning Wounded Warriors.
						(D)The Veterans'
			 Disability Benefits Commission established by title XV of the National Defense
			 Authorization Act for Fiscal Year 2004 (Public Law 108–136; 117 Stat. 1676; 38
			 U.S.C. 1101 note).
						(E)The President's
			 Commission on Veterans' Pensions, of 1956, chaired by General Omar N.
			 Bradley.
						(F)The Report of the
			 Congressional Commission on Servicemembers and Veterans Transition Assistance,
			 of 1999, chaired by Anthony J. Principi.
						(G)The President's
			 Task Force to Improve Health Care Delivery for Our Nation's Veterans, of March
			 2003.
						(2)The experience and
			 best practices of the Department of Defense and the military departments on
			 matters relating to the policy.
					(3)The experience and
			 best practices of the Department of Veterans Affairs on matters relating to the
			 policy.
					(4)Such other matters
			 as the Secretary of Defense and the Secretary of Veterans Affairs consider
			 appropriate.
					(d)Particular
			 elements of policyThe policy required by this section shall
			 provide, in particular, the following:
					(1)Responsibility
			 for covered servicemembers in medical hold or medical holdover
			 statusMechanisms to ensure responsibility for covered
			 servicemembers in medical hold or medical holdover status, including the
			 following:
						(A)Uniform standards
			 for access of covered servicemembers to non-urgent health care services from
			 the Department of Defense or other providers under the TRICARE program, with
			 such access to be—
							(i)for follow-up
			 care, within 2 days of request of care;
							(ii)for specialty
			 care, within 3 days of request of care;
							(iii)for diagnostic
			 referrals and studies, within 5 days of request; and
							(iv)for surgery based
			 on a physician's determination of medical necessity, within 14 days of
			 request.
							(B)Requirements for
			 the assignment of adequate numbers of personnel for the purpose of
			 responsibility for and administration of covered servicemembers in medical hold
			 or medical holdover status.
						(C)Requirements for
			 the assignment of adequate numbers of medical personnel and non-medical
			 personnel to roles and responsibilities for caring for and administering
			 covered servicemembers in medical hold or medical holdover status, and a
			 description of the roles and responsibilities of personnel so assigned.
						(D)Guidelines for the
			 location of care for covered servicemembers in medical hold or medical holdover
			 status, which guidelines shall address the assignment of such servicemembers to
			 care and residential facilities closest to their duty station or home of record
			 at the earliest possible time.
						(E)Criteria for work
			 and duty assignments of covered servicemembers in medical hold or medical
			 holdover status, including a prohibition on the assignment of duty to a
			 servicemember which is incompatible with the servicemember’s medical
			 condition.
						(F)Guidelines for the
			 provision of care and counseling for eligible family members of covered
			 servicemembers in medical hold or medical holdover status.
						(G)Requirements for
			 case management of covered servicemembers in medical hold or medical holdover
			 status, including qualifications for personnel providing such case
			 management.
						(H)Requirements for
			 uniform quality of care and administration for all covered servicemembers in
			 medical hold or medical holdover status, whether members of the regular
			 components of the Armed Forces or members of the reserve components of the
			 Armed Forces.
						(I)Standards for the
			 conditions and accessibility of residential facilities for covered
			 servicemembers in medical hold or medical holdover status who are in outpatient
			 status, and for their immediate family members.
						(J)Requirements on
			 the provision of transportation and subsistence for covered servicemembers in
			 medical hold or medical holdover status, whether in inpatient status or
			 outpatient status, to facilitate obtaining needed medical care and
			 services.
						(K)Requirements on
			 the provision of educational and vocational training and rehabilitation
			 opportunities for covered servicemembers in medical hold or medical holdover
			 status.
						(L)Procedures for
			 tracking and informing covered servicemembers in medical hold or medical
			 holdover status about medical evaluation board and physical disability
			 evaluation board processing.
						(M)Requirements for
			 integrated case management of covered servicemembers in medical hold or medical
			 holdover status during their transition from care and treatment through the
			 Department of Defense to care and treatment through the Department of Veterans
			 Affairs.
						(N)Requirements and
			 standards for advising and training, as appropriate, family members with
			 respect to care for covered servicemembers in medical hold or medical holdover
			 status with serious medical conditions, particularly traumatic brain injury
			 (TBI) and post-traumatic stress disorder (PTSD).
						(O)Requirements for
			 periodic reassessments of covered servicemembers, and limits on the length of
			 time such servicemembers may be retained in medical hold or medical holdover
			 status.
						(P)Requirements to
			 inform covered servicemembers and their family members of their rights and
			 responsibilities while in medical hold or medical holdover status.
						(2)Medical
			 evaluation and physical disability evaluation for covered
			 servicemembers
						(A)Medical
			 evaluationsProcesses, procedures, and standards for medical
			 evaluations of covered servicemembers, including the following:
							(i)Processes for
			 medical evaluations of covered servicemembers that are—
								(I)applicable
			 uniformly throughout the military departments; and
								(II)applicable
			 uniformly with respect to such servicemembers who are members of the regular
			 components of the Armed Forces and such servicemembers who are members of the
			 National Guard and Reserve.
								(ii)Standard criteria
			 and definitions for determining the achievement for covered servicemembers of
			 the maximum medical benefit from treatment and rehabilitation.
							(iii)Standard
			 timelines for each of the following:
								(I)Determinations of
			 fitness for duty of covered servicemembers.
								(II)Specialty
			 consultations for covered servicemembers.
								(III)Preparation of
			 medical documents for covered servicemembers.
								(IV)Appeals by
			 covered servicemembers of medical evaluation determinations, including
			 determinations of fitness for duty.
								(iv)Uniform standards
			 for qualifications and training of medical evaluation board personnel,
			 including physicians, case workers, and physical disability evaluation board
			 liaison officers, in conducting medical evaluations of covered
			 servicemembers.
							(v)Standards for the
			 maximum number of medical evaluation cases of covered servicemembers that are
			 pending before a medical evaluation board at any one time, and requirements for
			 the establishment of additional medical evaluation boards in the event such
			 number is exceeded.
							(vi)Uniform standards
			 for information for covered servicemembers, and their families, on the medical
			 evaluation board process and the rights and responsibilities of such
			 servicemembers under that process, including a standard handbook on such
			 information.
							(B)Physical
			 disability evaluationsProcesses, procedures, and standards for
			 physical disability evaluations of covered servicemembers, including the
			 following:
							(i)A non-adversarial
			 process of the Department of Defense and the Department of Veterans Affairs for
			 disability determinations of covered servicemembers.
							(ii)To the extent
			 feasible, procedures to eliminate unacceptable discrepancies among disability
			 ratings assigned by the military departments and the Department of Veterans
			 Affairs, particularly in the disability evaluation of covered servicemembers,
			 which procedures shall be subject to the following requirements and
			 limitations:
								(I)Such procedures
			 shall apply uniformly with respect to covered servicemembers who are members of
			 the regular components of the Armed Forces and covered servicemembers who are
			 members of the National Guard and Reserve.
								(II)Under such
			 procedures, each Secretary of a military department shall, to the extent
			 feasible, utilize the standard schedule for rating disabilities in use by the
			 Department of Veterans Affairs, including any applicable interpretation of such
			 schedule by the United States Court of Appeals for Veterans Claims, in making
			 any determination of disability of a covered servicemember.
								(iii)Standard
			 timelines for appeals of determinations of disability of covered
			 servicemembers, including timelines for presentation, consideration, and
			 disposition of appeals.
							(iv)Uniform standards
			 for qualifications and training of physical disability evaluation board
			 personnel in conducting physical disability evaluations of covered
			 servicemembers.
							(v)Standards for the
			 maximum number of physical disability evaluation cases of covered
			 servicemembers that are pending before a physical disability evaluation board
			 at any one time, and requirements for the establishment of additional physical
			 disability evaluation boards in the event such number is exceeded.
							(vi)Procedures for
			 the provision of legal counsel to covered servicemembers while undergoing
			 evaluation by a physical disability evaluation board.
							(vii)Uniform
			 standards on the roles and responsibilities of case managers, servicemember
			 advocates, and judge advocates assigned to covered servicemembers undergoing
			 evaluation by a physical disability board, and uniform standards on the maximum
			 number of cases involving such servicemembers that are to be assigned to such
			 managers and advocates.
							(C)Return of
			 covered servicemembers to active dutyStandards for
			 determinations by the military departments on the return of covered
			 servicemembers to active duty in the Armed Forces.
						(D)Transition of
			 covered servicemembers from DoD to VAProcesses, procedures, and
			 standards for the transition of covered servicemembers from care and treatment
			 by the Department of Defense to care and treatment by the Department of
			 Veterans Affairs before, during, and after separation from the Armed Forces,
			 including the following:
							(i)A uniform,
			 patient-focused policy to ensure that the transition occurs without gaps in
			 medical care and the quality of care and services.
							(ii)Procedures for
			 the identification and tracking of covered servicemembers during the
			 transition, and for the coordination of care and treatment of such
			 servicemembers during the transition, including a system of cooperative case
			 management of such servicemembers by the Department of Defense and the
			 Department of Veterans Affairs during the transition.
							(iii)Procedures for
			 the notification of Department of Veterans Affairs liaison personnel of the
			 commencement by covered servicemembers of the medical evaluation process and
			 the physical disability evaluation process.
							(iv)Procedures and
			 timelines for the enrollment of covered servicemembers in applicable enrollment
			 or application systems of the Department of Veterans with respect to health
			 care, disability, education, vocational rehabilitation, or other
			 benefits.
							(v)Procedures to
			 ensure the access of covered servicemembers during the transition to
			 vocational, educational, and rehabilitation benefits available through the
			 Department of Veterans Affairs.
							(vi)Standards for the
			 optimal location of Department of Defense and Department of Veterans Affairs
			 liaison and case management personnel at military medical treatment facilities,
			 medical centers, and other medical facilities of the Department of
			 Defense.
							(vii)Standards and
			 procedures for integrated medical care and management for covered
			 servicemembers during the transition, including procedures for the assignment
			 of medical personnel of the Department of Veterans Affairs to Department of
			 Defense facilities to participate in the needs assessments of such
			 servicemembers before, during, and after their separation from military
			 service.
							(viii)Standards for
			 the preparation of detailed plans for the transition of covered servicemembers
			 from care and treatment by the Department of Defense to care and treatment by
			 the Department of Veterans Affairs, which plans shall be based on standardized
			 elements with respect to care and treatment requirements and other applicable
			 requirements.
							(E)Other
			 mattersThe following additional matters with respect to covered
			 servicemembers:
							(i)Access by the
			 Department of Veterans Affairs to the military health records of covered
			 servicemembers who are receiving care and treatment in Department of Veterans
			 Affairs health care facilities.
							(ii)Requirements for
			 utilizing, in appropriate cases, a single physical examination that meets
			 requirements of both the Department of Defense and the Department of Veterans
			 Affairs for covered servicemembers who are being retired, separated, or
			 released from military service.
							(iii)Surveys and
			 other mechanisms to measure patient and family satisfaction with the provision
			 by the Department of Defense and the Department of Veterans Affairs of care and
			 services for covered servicemembers, and to facilitate appropriate oversight by
			 supervisory personnel of the provision of such care and services.
							(e)Reports
					(1)Report on
			 policyUpon the development of the policy required by this
			 section but not later than January 1, 2008, the Secretary of Defense and the
			 Secretary of Veterans Affairs shall jointly submit to the appropriate
			 committees of Congress a report on the policy, including a comprehensive and
			 detailed description of the policy and of the manner in which the policy
			 addresses the findings and recommendations of the reviews under subsections (b)
			 and (c).
					(2)Reports on
			 updateUpon updating the policy under subsection (a)(4), the
			 Secretary of Defense and the Secretary of Veterans Affairs shall jointly submit
			 to the appropriate committees of Congress a report on the update of the policy,
			 including a comprehensive and detailed description of such update and of the
			 reasons for such update.
					IIHEALTH
			 CARE
			AEnhanced
			 Availability of Care for Servicemembers
				201.Medical care
			 and other benefits for members and former members of the Armed Forces with
			 severe injuries or illnesses
					(a)Medical and
			 dental care for members and former members
						(1)In
			 generalEffective as of the date of the enactment of this Act,
			 any covered member of the Armed Forces, and any former member of the Armed
			 Forces, with a severe injury or illness is entitled to medical and dental care
			 in any facility of the uniformed services under section 1074(a) of title 10,
			 United States Code, or through any civilian health care provider authorized by
			 the Secretary to provide health and mental health services to members of the
			 uniformed services, including traumatic brain injury (TBI) and post-traumatic
			 stress disorder (PTSD), as if such member or former member were a member of the
			 uniformed services described in paragraph (2) of such section who is entitled
			 to medical and dental care under such section.
						(2)Period of
			 authorized careA member or former member described in paragraph
			 (1) is entitled to care under that paragraph during the three-year period
			 beginning on the date the member or former member leaves active duty, except
			 that such period may be extended by the Secretary concerned for an additional
			 period of up to two years if the Secretary concerned determines that such
			 extension is necessary to assure the maximum feasible recovery and
			 rehabilitation of the member or former member. Any such determination shall be
			 made on a case-by-case basis.
						(3)Integrated care
			 managementThe Secretary of Defense shall provide for a program
			 of integrated care management in the provision of care and services under this
			 subsection, which management shall be provided by appropriate medical and case
			 management personnel of the Department of Defense and the Department of
			 Veterans Affairs (as approved by the Secretary of Veterans Affairs) and with
			 appropriate support from the Department of Defense regional health care support
			 contractors.
						(4)Waiver of
			 limitations to maximize careThe Secretary of Defense may, in
			 providing medical and dental care to a member or former member under this
			 subsection during the period referred to in paragraph (2), waive any limitation
			 otherwise applicable under chapter 55 of title 10, United States Code, to the
			 provision of such care to the member or former member if the Secretary
			 considers the waiver appropriate to assure the maximum feasible recovery and
			 rehabilitation of the member or former member.
						(5)Construction
			 with eligibility for veterans benefitsNothing in this subsection
			 shall be construed to reduce, alter, or otherwise affect the eligibility or
			 entitlement of a member or former member of the Armed Forces to any health
			 care, disability, or other benefits to which the member of former member would
			 otherwise be eligible or entitled as a veteran under the laws administered by
			 the Secretary of Veterans Affairs.
						(6)SunsetThe
			 Secretary of Defense may not provide medical or dental care to a member or
			 former member of the Armed Forces under this subsection after December 31,
			 2012, if the Secretary has not provided medical or dental care to the member or
			 former member under this subsection before that date.
						(b)Recovery of
			 certain expenses of medical care and related travel
						(1)In
			 generalCommencing not later than 60 days after the date of the
			 enactment of this Act, the Secretary of the military department concerned may
			 reimburse covered members of the Armed Forces, and former members of the Armed
			 Forces, with a severe injury or illness for covered expenses incurred by such
			 members or former members, or their family members, in connection with the
			 receipt by such members or former members of medical care that is required for
			 such injury or illness.
						(2)Covered
			 expensesExpenses for which reimbursement may be made under
			 paragraph (1) include the following:
							(A)Expenses for
			 health care services for which coverage would be provided under section 1074(c)
			 of title 10, United States Code, for members of the uniformed services on
			 active duty.
							(B)Expenses of travel
			 of a non-medical attendant who accompanies a member or former member of the
			 Armed Forces for required medical care that is not available to such member or
			 former member locally, if such attendant is appointed for that purpose by a
			 competent medical authority (as determined under regulations prescribed by the
			 Secretary of Defense for purposes of this subsection).
							(C)Such other
			 expenses for medical care as the Secretary may prescribe for purposes of this
			 subsection.
							(3)Amount of
			 reimbursementThe amount of reimbursement under paragraph (1) for
			 expenses covered by paragraph (2) shall be determined in accordance with
			 regulations prescribed by the Secretary of Defense for purposes of this
			 subsection.
						(c)Severe injury or
			 illness definedIn this section, the term severe injury or
			 illness means any serious injury or illness that is assigned a
			 disability rating of 50 percent or higher under the schedule for rating
			 disabilities in use by the Department of Veterans Affairs.
					BCare and Services
			 for Dependents
				211.Medical care
			 and services and support services for families of members of the Armed Forces
			 recovering from serious injuries or illnesses
					(a)Urgent and
			 emergency medical care
						(1)EligibilityA
			 family member of a covered member of the Armed Forces who is not otherwise
			 eligible for medical care at a military medical treatment facility shall be
			 eligible for urgent and emergency medical care and counseling at military
			 medical treatment facilities and medical facilities of the Department of
			 Veterans Affairs if the family member is—
							(A)on invitational
			 orders while caring for the covered member;
							(B)a non-medical
			 attendee caring for the covered member; or
							(C)receiving per diem
			 payments from the Department of Defense while caring for the covered
			 member.
							(2)Specification of
			 family membersNotwithstanding section 2(4), the Secretary of
			 Defense and the Secretary of Veterans Affairs shall jointly prescribe in
			 regulations the family members of covered members of the Armed Forces who shall
			 be considered to be a family member of a covered member of the Armed Forces for
			 purposes of paragraph (1).
						(3)Specification of
			 care(A)The
			 Secretary of Defense shall prescribe in regulations the urgent and emergency
			 medical care and counseling that shall be available to family members under
			 paragraph (1) at military medical treatment facilities.
							(B)The Secretary of
			 Veterans Affairs shall prescribe in regulations the urgent and emergency
			 medical care and counseling that shall be available to family members under
			 paragraph (1) at medical facilities of the Department of Veterans
			 Affairs.
							(4)Recovery of
			 costsThe United States may recover the costs of the provision of
			 medical care and counseling under paragraph (1) as follows (as
			 applicable):
							(A)From third-party
			 payers, in the same manner as the United States may collect costs of the
			 charges of health care provided to covered beneficiaries from third-party
			 payers under section 1095 of title 10, United States Code.
							(B)As if such care
			 and counseling was provided under the authority of section 1784 of title 38,
			 United States Code.
							(b)Job placement
			 servicesA family member who is on invitational orders or is a
			 non-medical attendee while caring for a covered member of the Armed Forces for
			 more than 45 days during a one-year period shall be eligible for job placement
			 services otherwise offered by the Department of Defense.
					CTraumatic Brain
			 Injury and Post-Traumatic Stress Disorder
				221.Comprehensive
			 plans on prevention, diagnosis, mitigation, and treatment of traumatic brain
			 injury and post-traumatic stress disorder in members of the Armed
			 Forces
					(a)Plans
			 requiredNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Defense shall, in consultation with the Secretary
			 of Veterans Affairs, submit to the congressional defense committees one or more
			 comprehensive plans for programs and activities of the Department of Defense to
			 prevent, diagnose, mitigate, treat, and otherwise respond to traumatic brain
			 injury (TBI) and post-traumatic stress disorder (PTSD) in members of the Armed
			 Forces.
					(b)ElementsEach
			 plan submitted under subsection (a) shall include comprehensive proposals of
			 the Department on the following:
						(1)The designation by
			 the Secretary of Defense of a lead agent or executive agent for the Department
			 to coordinate development and implementation of the plan.
						(2)The improvement of
			 personnel protective equipment for members of the Armed Forces in order to
			 prevent traumatic brain injury.
						(3)The improvement of
			 methods and mechanisms for the detection and treatment of traumatic brain
			 injury and post-traumatic stress disorder in members of the Armed Forces in the
			 field.
						(4)The development
			 and deployment of diagnostic criteria for the detection and evaluation of the
			 range of traumatic brain injury and post-traumatic stress disorder in members
			 of the Armed Forces, which criteria shall be employed uniformly across the
			 military departments in all applicable circumstances, including provision of
			 clinical care and assessment of future deployability of members of the Armed
			 Forces.
						(5)The development
			 and deployment of effective means of assessing traumatic brain injury and
			 post-traumatic stress disorder in members of the Armed Forces, including a
			 system of pre-deployment and post-deployment screenings of cognitive ability in
			 members for the detection of cognitive impairment, as required by the
			 amendments made by section 222.
						(6)The development
			 and deployment of effective means of managing and monitoring members of the
			 Armed Forces with traumatic brain injury or post-traumatic stress disorder in
			 the receipt of care for traumatic brain injury or post-traumatic stress
			 disorder, as applicable, including the monitoring and assessment of treatment
			 and outcomes.
						(7)The requirements
			 for research on traumatic brain injury and post-traumatic stress disorder,
			 including (in particular) research on pharmacological approaches to treatment
			 for traumatic brain injury or post-traumatic stress disorder, as applicable,
			 and the allocation of priorities among such research.
						(8)The provision of
			 education and outreach to families of members of the Armed Forces with
			 traumatic brain injury or post-traumatic stress disorder on a range of matters
			 relating to traumatic brain injury or post-traumatic stress disorder, as
			 applicable, including detection, mitigation, and treatment.
						(9)The assessment of
			 the current capabilities of the Department for the prevention, diagnosis,
			 mitigation, treatment, and rehabilitation of traumatic brain injury and
			 post-traumatic stress disorder in members of the Armed Forces.
						(10)The
			 identification of gaps in current capabilities of the Department for the
			 prevention, diagnosis, mitigation, treatment, and rehabilitation of traumatic
			 brain injury and post-traumatic stress disorder in members of the Armed
			 Forces.
						(11)The
			 identification of the resources required for the Department in fiscal years
			 2009 thru 2013 to address the gaps in capabilities identified under paragraph
			 (10).
						(12)The development
			 of joint planning among the Department of Defense, the military departments,
			 and the Department of Veterans Affairs for the prevention, diagnosis,
			 mitigation, treatment, and rehabilitation of traumatic brain injury and
			 post-traumatic stress disorder in members of the Armed Forces, including
			 planning for the seamless transition of such members from care through the
			 Department of Defense care through the Department of Veterans Affairs.
						(13)A requirement
			 that exposure to a blast or blasts be recorded in the records of members of the
			 Armed Forces.
						(14)The development
			 of clinical practice guidelines for the diagnosis and treatment of blast
			 injuries in members of the Armed Forces, including, but not limited to,
			 traumatic brain injury.
						(c)Coordination in
			 developmentEach plan submitted under subsection (a) shall be
			 developed in coordination with the Secretary of the Army (who was designated by
			 the Secretary of Defense as executive agent for the prevention, mitigation, and
			 treatment of blast injuries under section 256 of the National Defense
			 Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3181; 10
			 U.S.C. 1071 note)).
					222.Improvement of
			 medical tracking system for members of the Armed Forces deployed
			 overseas
					(a)Protocol for
			 assessment of cognitive functioning
						(1)Protocol
			 requiredSubsection (b) of section 1074f of title 10, United
			 States Code, is amended—
							(A)in paragraph (2),
			 by adding at the end the following new subparagraph:
								
									(C)An assessment of
				post-traumatic stress disorder.
									;
				and
							(B)by adding at the
			 end the following new paragraph:
								
									(3)(A)The Secretary shall
				establish for purposes of subparagraphs (B) and (C) of paragraph (2) a protocol
				for the predeployment assessment and documentation of the cognitive (including
				memory) functioning of a member who is deployed outside the United States in
				order to facilitate the assessment of the postdeployment cognitive (including
				memory) functioning of the member.
										(B)The protocol under
				subparagraph (A) shall include appropriate mechanisms to permit the
				differential diagnosis of traumatic brain injury in members returning from
				deployment in a combat
				zone.
										.
							(2)Pilot
			 projects(A)In developing the
			 protocol required by paragraph (3) of section 1074f(b) of title 10, United
			 States Code (as amended by paragraph (1) of this subsection), for purposes of
			 assessments for traumatic brain injury, the Secretary of Defense shall conduct
			 up to three pilot projects to evaluate various mechanisms for use in the
			 protocol for such purposes. One of the mechanisms to be so evaluated shall be a
			 computer-based assessment tool.
							(B)Not later than 60
			 days after the completion of the pilot projects conducted under this paragraph,
			 the Secretary shall submit to the appropriate committees of Congress a report
			 on the pilot projects. The report shall include—
								(i)a description of
			 the pilot projects so conducted;
								(ii)an assessment of
			 the results of each such pilot project; and
								(iii)a description of
			 any mechanisms evaluated under each such pilot project that will incorporated
			 into the protocol.
								(C)There is hereby
			 authorized to be appropriated to the Department of Defense, $3,000,000 for the
			 pilot projects authorized by this paragraph. Of the amount so authorized to be
			 appropriated, not more than $1,000,000 shall be available for any particular
			 pilot project.
							(b)Quality
			 assuranceSubsection (d)(2) of section 1074f of title 10, United
			 States Code, is amended by adding at the end the following new
			 subparagraph:
						
							(F)The diagnosis and
				treatment of traumatic brain injury and post-traumatic stress
				disorder.
							.
					(c)Standards for
			 deploymentSubsection (f) of such section is amended—
						(1)in the subsection
			 heading, by striking mental health; and
						(2)in paragraph
			 (2)(B), by striking or and inserting , traumatic brain
			 injury, or.
						223.Centers of
			 excellence in the prevention, diagnosis, mitigation, treatment, and
			 rehabilitation of traumatic brain injury and post-traumatic stress
			 disorder
					(a)Center of
			 excellence on traumatic brain injuryChapter 55 of title 10,
			 United States Code, is amended by inserting after section 1105 the following
			 new section:
						
							1105a.Center of
				Excellence in Prevention, Diagnosis, Mitigation, Treatment, and Rehabilitation
				of Traumatic Brain Injury
								(a)In
				generalThe Secretary of Defense shall establish within the
				Department of Defense a center of excellence in the prevention, diagnosis,
				mitigation, treatment, and rehabilitation of traumatic brain injury (TBI),
				including mild, moderate, and severe traumatic brain injury, to carry out the
				responsibilities specified in subsection (c). The center shall be known as a
				Center of Excellence in Prevention, Diagnosis, Mitigation, Treatment,
				and Rehabilitation of Traumatic Brain Injury.
								(b)PartnershipsThe
				Secretary shall authorize the Center to enter into such partnerships,
				agreements, or other arrangements as the Secretary considers appropriate with
				the Department of Veterans Affairs, institutions of higher education, and other
				appropriate public and private entities (including international entities) to
				carry out the responsibilities specified in subsection (c).
								(c)ResponsibilitiesThe
				Center shall have responsibilities as follows:
									(1)To direct and
				oversee, based on expert research, the development and implementation of a
				long-term, comprehensive plan and strategy for the Department of Defense for
				the prevention, diagnosis, mitigation, treatment, and rehabilitation of
				traumatic brain injury.
									(2)To provide for the
				development, testing, and dissemination within the Department of best practices
				for the treatment of traumatic brain injury.
									(3)To provide
				guidance for the mental health system of the Department in determining the
				mental health and neurological health personnel required to provide quality
				mental health care for members of the armed forces with traumatic brain
				injury.
									(4)To establish,
				implement, and oversee a comprehensive program to train mental health and
				neurological health professionals of the Department in the treatment of
				traumatic brain injury.
									(5)To facilitate
				advancements in the study of the short-term and long-term psychological effects
				of traumatic brain injury.
									(6)To disseminate
				within the military medical treatment facilities of the Department best
				practices for training mental health professionals, including neurological
				health professionals, with respect to traumatic brain injury.
									(7)To conduct basic
				science and translational research on traumatic brain injury for the purposes
				of understanding the etiology of traumatic brain injury and developing
				preventive interventions and new treatments.
									(8)To develop
				outreach strategies and treatments for families of members of the armed forces
				with traumatic brain injury in order to mitigate the negative impacts of
				traumatic brain injury on such family members and to support the recovery of
				such members from traumatic brain injury.
									(9)To conduct
				research on the unique mental health needs of women members of the armed forces
				with traumatic brain injury and develop treatments to meet any needs identified
				through such research.
									(10)To conduct
				research on the unique mental health needs of ethnic minority members of the
				armed forces with traumatic brain injury and develop treatments to meet any
				needs identified through such research.
									(11)To conduct
				research on the mental health needs of families of members of the armed forces
				with traumatic brain injury and develop treatments to meet any needs identified
				through such research.
									(12)To develop and
				oversee a long-term plan to increase the number of mental health and
				neurological health professionals within the Department in order to facilitate
				the meeting by the Department of the needs of members of the armed forces with
				traumatic brain injury until their transition to care and treatment from the
				Department of Veterans Affairs.
									(13)Such other
				responsibilities as the Secretary shall
				specify.
									.
					(b)Center of
			 excellence on post-traumatic stress disorderChapter 55 of such
			 title is further amended by inserting after section 1105a, as added by
			 subsection (a), the following new section:
						
							1105b.Center of
				Excellence in Prevention, Diagnosis, Mitigation, Treatment, and Rehabilitation
				of Post-Traumatic Stress Disorder
								(a)In
				generalThe Secretary of Defense shall establish within the
				Department of Defense a center of excellence in the prevention, diagnosis,
				mitigation, treatment, and rehabilitation of post-traumatic stress disorder
				(PTSD), including mild, moderate, and severe post-traumatic stress disorder, to
				carry out the responsibilities specified in subsection (c). The center shall be
				known as a Center of Excellence in Prevention, Diagnosis, Mitigation,
				Treatment, and Rehabilitation of Post-Traumatic Stress Disorder.
								(b)PartnershipsThe
				Secretary shall authorize the Center to enter into such partnerships,
				agreements, or other arrangements as the Secretary considers appropriate with
				the National Center for Post-Traumatic Stress Disorder of the Department of
				Veterans Affairs, institutions of higher education, and other appropriate
				public and private entities (including international entities) to carry out the
				responsibilities specified in subsection (c).
								(c)ResponsibilitiesThe
				Center shall have responsibilities as follows:
									(1)To direct and
				oversee, based on expert research, the development and implementation of a
				long-term, comprehensive plan and strategy for the Department of Defense for
				the prevention, diagnosis, mitigation, treatment, and rehabilitation of
				post-traumatic stress disorder.
									(2)To provide for the
				development, testing, and dissemination within the Department of best practices
				for the treatment of post-traumatic stress disorder.
									(3)To provide
				guidance for the mental health system of the Department in determining the
				mental health and neurological health personnel required to provide quality
				mental health care for members of the armed forces with post-traumatic stress
				disorder.
									(4)To establish,
				implement, and oversee a comprehensive program to train mental health and
				neurological health professionals of the Department in the treatment of
				post-traumatic stress disorder.
									(5)To facilitate
				advancements in the study of the short-term and long-term psychological effects
				of post-traumatic stress disorder.
									(6)To disseminate
				within the military medical treatment facilities of the Department best
				practices for training mental health professionals, including neurological
				health professionals, with respect to post-traumatic stress disorder.
									(7)To conduct basic
				science and translational research on post-traumatic stress disorder for the
				purposes of understanding the etiology of post-traumatic stress disorder and
				developing preventive interventions and new treatments.
									(8)To develop
				outreach strategies and treatments for families of members of the armed forces
				with post-traumatic stress disorder in order to mitigate the negative impacts
				of traumatic brain injury on such family members and to support the recovery of
				such members from post-traumatic stress disorder.
									(9)To conduct
				research on the unique mental health needs of women members of the armed
				forces, including victims of sexual assault, with post-traumatic stress
				disorder and develop treatments to meet any needs identified through such
				research.
									(10)To conduct
				research on the unique mental health needs of ethnic minority members of the
				armed forces with post-traumatic stress disorder and develop treatments to meet
				any needs identified through such research.
									(11)To conduct
				research on the mental health needs of families of members of the armed forces
				with post-traumatic stress disorder and develop treatments to meet any needs
				identified through such research.
									(12)To develop and
				oversee a long-term plan to increase the number of mental health and
				neurological health professionals within the Department in order to facilitate
				the meeting by the Department of the needs of members of the armed forces with
				post-traumatic stress disorder until their transition to care and treatment
				from the Department of Veterans Affairs.
									(13)Such other
				responsibilities as the Secretary shall
				specify.
									.
					(c)Clerical
			 amendmentThe table of sections at the beginning of chapter 55 of
			 such title is amended by inserting after the item relating to section 1105 the
			 following new items:
						
							
								1105a. Center of Excellence in
				Prevention, Diagnosis, Mitigation, Treatment, and Rehabilitation of Traumatic
				Brain Injury.
								1105b. Center of Excellence in
				Prevention, Diagnosis, Mitigation, Treatment, and Rehabilitation of
				Post-Traumatic Stress
				Disorder.
							
							.
					(d)Report on
			 establishmentNot later than 180 days after the date of the
			 enactment of this Act, the Secretary of Defense shall submit to Congress a
			 report on the establishment of the Center of Excellence in Prevention,
			 Diagnosis, Mitigation, Treatment, and Rehabilitation of Traumatic Brain Injury
			 required by section 1105a of title 10, United States Code (as added by
			 subsection (a)), and the establishment of the Center of Excellence in
			 Prevention, Diagnosis, Mitigation, Treatment, and Rehabilitation of
			 Post-Traumatic Stress Disorder required by section 1105b of title 10, United
			 States Code (as added by subsection (b)). The report shall, for each such
			 Center—
						(1)describe in detail
			 the activities and proposed activities of such Center; and
						(2)assess the
			 progress of such Center in discharging the responsibilities of such
			 Center.
						(e)Authorization of
			 appropriationsThere is hereby authorized to be appropriated for
			 fiscal year 2008 for the Department of Defense for Defense Health Program,
			 $10,000,000, of which—
						(1)$5,000,000 shall
			 be available for the Center of Excellence in Prevention, Diagnosis, Mitigation,
			 Treatment, and Rehabilitation of Traumatic Brain Injury required by section
			 1105a of title 10, United States Code; and
						(2)$5,000,000 shall
			 be available for the Center of Excellence in Prevention, Diagnosis, Mitigation,
			 Treatment, and Rehabilitation of Post-Traumatic Stress Disorder required by
			 section 1105b of title 10, United States Code.
						224.Funding for
			 improved diagnosis, treatment, and rehabilitation of members of the Armed
			 Forces with traumatic brain injury or post-traumatic stress disorder
					(a)Authorization of
			 appropriations
						(1)In
			 generalFunds are hereby
			 authorized to be appropriated for fiscal year 2008 for the Department of
			 Defense for Defense Health Program in the amount of $50,000,000, with such
			 amount to be available for activities as follows:
							(A)Activities relating to the improved
			 diagnosis, treatment, and rehabilitation of members of the Armed Forces with
			 traumatic brain injury (TBI).
							(B)Activities
			 relating to the improved diagnosis, treatment, and rehabilitation of members of
			 the Armed Forces with post-traumatic stress disorder (PTSD).
							(2)Availability of
			 amountOf the amount authorized to be appropriated by paragraph
			 (1), $17,000,000 shall be available for the Defense and Veterans Brain Injury
			 Center of the Department of Defense.
						(b)Supplement not
			 supplantThe amount authorized to be appropriated by subsection
			 (a) for Defense Health Program is in addition to any other amounts authorized
			 to be appropriated by this Act for Defense Health Program.
					225.Reports
					(a)Reports on
			 implementation of certain requirementsNot later than 90 days
			 after the date of the enactment of this Act, the Secretary of Defense shall
			 submit to the congressional defense committees a report describing the progress
			 in implementing the requirements as follows:
						(1)The requirements
			 of section 721 of the John Warner National Defense Authorization Act for Fiscal
			 Year 2007 (Public Law 109–364; 120 Stat. 2294), relating to a longitudinal
			 study on traumatic brain injury incurred by members of the Armed Forces in
			 Operation Iraqi Freedom and Operation Enduring Freedom.
						(2)The requirements
			 arising from the amendments made by section 738 of the John Warner National
			 Defense Authorization Act for Fiscal Year 2007 (120 Stat. 2303), relating to
			 enhanced mental health screening and services for members of the Armed
			 Forces.
						(3)The requirements
			 of section 741 of the John Warner National Defense Authorization Act for Fiscal
			 Year 2007 (120 Stat. 2304), relating to pilot projects on early diagnosis and
			 treatment of post-traumatic stress disorder and other mental health
			 conditions.
						(b)Annual reports
			 on expenditures for activities on tbi and ptsd
						(1)Reports
			 requiredNot later than March 1, 2008, and each year thereafter,
			 the Secretary of Defense shall submit to the congressional defense committees a
			 report setting forth the amounts expended by the Department of Defense during
			 the preceding calendar year on activities described in paragraph (2), including
			 the amount allocated during such calendar year to the Defense and Veterans
			 Brain Injury Center of the Department.
						(2)Covered
			 activitiesThe activities described in this paragraph are
			 activities as follows:
							(A)Activities relating to the improved
			 diagnosis, treatment, and rehabilitation of members of the Armed Forces with
			 traumatic brain injury (TBI).
							(B)Activities
			 relating to the improved diagnosis, treatment, and rehabilitation of members of
			 the Armed Forces with post-traumatic stress disorder (PTSD).
							(3)ElementsEach
			 report under paragraph (1) shall include—
							(A)a description of
			 the amounts expended as described in that paragraph, including a description of
			 the activities for which expended;
							(B)a description and
			 assessment of the outcome of such activities;
							(C)a statement of
			 priorities of the Department in activities relating to the prevention,
			 diagnosis, research, treatment, and rehabilitation of traumatic brain injury in
			 members of the Armed Forces during the year in which such report is submitted
			 and in future calendar years; and
							(D)a statement of
			 priorities of the Department in activities relating to the prevention,
			 diagnosis, research, treatment, and rehabilitation of post-traumatic stress
			 disorder in members of the Armed Forces during the year in which such report is
			 submitted and in future calendar years.
							DOther
			 Matters
				231.Joint
			 electronic health record for the Department of Defense and Department of
			 Veterans Affairs
					(a)In
			 generalThe Secretary of Defense and the Secretary of Veterans
			 Affairs shall jointly—
						(1)develop and
			 implement a joint electronic health record for use by the Department of Defense
			 and the Department of Veterans Affairs; and
						(2)accelerate the
			 exchange of health care information between the Department of Defense and the
			 Department of Veterans Affairs in order to support the delivery of health care
			 by both Departments.
						(b)Department of
			 Defense-Department of Veterans Affairs Interagency Program Office for a Joint
			 Electronic Health Record
						(1)In
			 generalThere is hereby established a joint element of the
			 Department of Defense and the Department of Veterans Affairs to be known as the
			 Department of Defense-Department of Veterans Affairs Interagency Program
			 Office for a Joint Electronic Health Record (in this section referred
			 to as the Office).
						(2)PurposesThe
			 purposes of the Office shall be as follows:
							(A)To act as a single
			 point of accountability for the Department of Defense and the Department of
			 Veterans Affairs in the rapid development, test, and implementation of a joint
			 electronic health record for use by the Department of Defense and the
			 Department of Veterans Affairs.
							(B)To accelerate the
			 exchange of health care information between Department of Defense and the
			 Department of Veterans Affairs in order to support the delivery of health care
			 by both Departments.
							(c)Leadership
						(1)DirectorThe
			 Director of the Department of Defense-Department of Veterans Affairs
			 Interagency Program Office for a Joint Electronic Health Record shall be the
			 head of the Office.
						(2)Deputy
			 directorThe Deputy Director of the Department of
			 Defense-Department of Veterans Affairs Interagency Program Office for a Joint
			 Electronic Health Record shall be the deputy head of the office and shall
			 assist the Director in carrying out the duties of the Director.
						(3)Appointments(A)The Director shall be
			 appointed by the Secretary of Defense, with the concurrence of the Secretary of
			 Veterans Affairs, from among employees of the Department of Defense and the
			 Department of Veterans Affairs in the Senior Executive Service who are
			 qualified to direct the development and acquisition of major information
			 technology capabilities.
							(B)The Deputy
			 Director shall be appointed by the Secretary of Veterans Affairs, with the
			 concurrence of the Secretary of Defense, from among employees of the Department
			 of Defense and the Department of Veterans Affairs in the Senior Executive
			 Service who are qualified to direct the development and acquisition of major
			 information technology capabilities.
							(4)Additional
			 guidanceIn addition to the direction, supervision, and control
			 provided by the Secretary of Defense and the Secretary of Veterans Affairs, the
			 Office shall also receive guidance from the Department of Veterans
			 Affairs-Department of Defense Joint Executive Committee under section 320 of
			 title 38, United States Code, in the discharge of the functions of the Office
			 under this section.
						(5)TestimonyUpon
			 request by any of the appropriate committees of Congress, the Director and the
			 Deputy Director shall testify before such committee regarding the discharge of
			 the functions of the Office under this section.
						(d)FunctionThe
			 function of the Office shall be to develop and prepare for deployment, by not
			 later than September 30, 2010, a joint electronic health record to be utilized
			 by both the Department of Defense and the Department of Veterans Affairs in the
			 provision of medical care and treatment to members of the Armed Forces and
			 veterans.
					(e)Schedules and
			 benchmarksNot later than 30 days after the date of the enactment
			 of this Act, the Secretary of Defense and the Secretary of Veterans Affairs
			 shall jointly establish a schedule and benchmarks for the discharge by the
			 Office of its function under this section, including each of the
			 following:
						(1)A schedule for the
			 establishment of the Office.
						(2)A schedule and
			 deadline for the establishment of the requirements for the joint electronic
			 health record described in subsection (d).
						(3)A schedule and
			 associated deadlines for any acquisition and testing required in the
			 development and deployment of the joint electronic health record.
						(4)A schedule and
			 associated deadlines and requirements for the deployment of the joint
			 electronic health record.
						(5)Proposed funding
			 for the Office for each of fiscal years 2009 through 2013 for the discharge of
			 its function.
						(f)Pilot
			 projects
						(1)AuthorityIn
			 order to assist the Office in the discharge of its function under this section,
			 the Secretary of Defense and the Secretary of Veterans Affairs may, acting
			 jointly, carry out one or more pilot projects to assess the feasability and
			 advisability of various technological approaches to the achievement of the
			 joint electronic health record described in subsection (d).
						(2)Treatment as
			 single health care systemFor purposes of each pilot project
			 carried out under this subsection, the health care system of the Department of
			 Defense and the health care system of the Department of Veterans Affairs shall
			 be treated as a single health care system for purposes of the regulations
			 promulgated under section 264(c) of the Health Insurance Portability and
			 Accountability Act of 1996 (42 U.S.C. 1320d–2 note).
						(g)Staff and other
			 resources
						(1)In
			 generalThe Secretary of Defense and the Secretary of Veterans
			 Affairs shall assign to the Office such personnel and other resources of the
			 Department of Defense and the Department of Veterans Affairs as are required
			 for the discharge of its function under this section.
						(2)Additional
			 servicesSubject to the approval of the Secretary of Defense and
			 the Secretary of Veterans Affairs, the Director may utilize the services of
			 private individuals and entities as consultants to the Office in the discharge
			 of its function under this section. Amounts available to the Office shall be
			 available for payment for such services.
						(h)Annual
			 reports
						(1)In
			 generalNot later than January 1, 2009, and each year thereafter
			 through 2014, the Director shall submit to the Secretary of Defense and the
			 Secretary of Veterans Affairs, and to the appropriate committees of Congress, a
			 report on the activities of the Office during the preceding calendar year. Each
			 report shall include, for the year covered by such report, the
			 following:
							(A)A detailed
			 description of the activities of the Office, including a detailed description
			 of the amounts expended and the purposes for which expended.
							(B)An assessment of
			 the progress made by the Department of Defense and the Department of Veterans
			 Affairs in the development and implementation of the joint electronic health
			 record described in subsection (d).
							(2)Availability to
			 publicThe Secretary of Defense and the Secretary of Veterans
			 Affairs shall make available to the public each report submitted under
			 paragraph (1), including by posting such report on the Internet website of the
			 Department of Defense and the Department of Veterans Affairs, respectively,
			 that is available to the public.
						(i)Comptroller
			 General assessment of implementationNot later than six months
			 after the date of the enactment of this Act and every six months thereafter
			 until the completion of the implementation of the joint electronic health
			 record described in subsection (d), the Comptroller General of the United
			 States shall submit to the appropriate committees of Congress a report setting
			 forth the assessment of the Comptroller General of the progress of the
			 Department of Defense and the Department of Veterans Affairs in developing and
			 implementing the joint electronic health record.
					(j)Funding
						(1)In
			 generalThe Secretary of Defense and the Secretary of Veterans
			 Affairs shall each contribute equally to the costs of the Office in fiscal year
			 2008 and fiscal years thereafter. The amount so contributed by each Secretary
			 in fiscal year 2008 shall be up to $10,000,000.
						(2)Source of
			 funds(A)Amounts contributed by
			 the Secretary of Defense under paragraph (1) shall be derived from amounts
			 authorized to be appropriated for the Department of Defense for the Defense
			 Health Program and available for program management and technology
			 resources.
							(B)Amounts
			 contributed by the Secretary of Veterans Affairs under paragraph (1) shall be
			 derived from amounts authorized to be appropriated for the Department of
			 Veterans Affairs for Medical Care and available for program management and
			 technology resources.
							(k)Joint electronic
			 health record definedIn this section, the term joint
			 electronic health record means a single system that includes patient
			 information across the continuum of medical care, including inpatient care,
			 outpatient care, pharmacy care, patient safety, and rehabilitative care.
					232.Enhanced
			 personnel authorities for the Department of Defense for health care
			 professionals for care and treatment of wounded and injured members of the
			 Armed Forces
					(a)In
			 generalSection 1599c of title 10, United States Code, is amended
			 to read as follows:
						
							1599c.Health care
				professionals: enhanced appointment and compensation authority for personnel
				for care and treatment of wounded and injured members of the armed
				forcesThe Secretary of
				Defense may, in the discretion of the Secretary, exercise any authority for the
				appointment and pay of health care personnel under chapter 74 of title 38 for
				purposes of the recruitment, employment, and retention of civilian health care
				professionals for the Department of Defense if the Secretary determines that
				the exercise of such authority is necessary in order to provide or enhance the
				capacity of the Department to provide care and treatment for members of the
				armed forces who are wounded or injured on active duty in the armed
				forces.
							.
					(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 81 of
			 such title is amended by striking the item relating to section 1599c and
			 inserting the following new item:
						
							
								1599c. Health care professionals:
				enhanced appointment and compensation authority for personnel for care and
				treatment of wounded and injured members of the armed
				forces.
							
							.
					233.Personnel
			 shortages in the mental health workforce of the Department of Defense
					(a)Recommendations
			 on means of addressing shortages
						(1)ReportNot
			 later than 45 days after the date of the enactment of this Act, the Secretary
			 of Defense shall submit to the Committees on Armed Services of the Senate and
			 the House of Representatives a report setting forth the recommendations of the
			 Secretary for such legislative or administrative actions as the Secretary
			 considers appropriate to address current personnel shortages in the mental
			 health workforce of the Department of Defense.
						(2)ElementsThe
			 report required by paragraph (1) shall address the following:
							(A)Enhancements or
			 improvements of financial incentives for personnel in the mental health
			 workforce of the Department of Defense in order to enhance the recruitment and
			 retention of such personnel, including recruitment, accession, or retention
			 bonuses and scholarship, tuition, and other financial assistance.
							(B)Modifications of
			 service obligations of personnel in the mental health workforce.
							(C)Such other matters
			 as the Secretary considers appropriate.
							(b)RecruitmentCommencing
			 not later than 180 days after the date of the enactment of this Act, the
			 Secretary of Defense shall implement programs to recruit qualified individuals
			 in mental health fields to serve in the Armed Forces as mental health personnel
			 of the Armed Forces.
					IIIDISABILITY
			 MATTERS
			ADisability
			 Evaluations
				301.Utilization of
			 veterans' presumption of sound condition in establishing eligibility of members
			 of the Armed Forces for retirement for disability
					(a)Retirement of
			 regulars and members on active duty for more than 30 daysClause (i) of section 1201(b)(3)(A) of
			 title 10, United States Code, is amended to read as follows:
						
							(i)the member has six
				months or more of active military service and the disability was not noted at
				the time of the member's entrance on active duty (unless compelling evidence or
				medical judgment is such to warrant a finding that the disability existed
				before the member's entrance on active
				duty);
							.
					(b)Separation of
			 regulars and members on active duty for more than 30 daysSection
			 1203(b)(4)(B) of such title is amended by striking and the member has at
			 least eight years of service computed under section 1208 of this title
			 and inserting , the member has six months or more of active military
			 service, and the disability was not noted at the time of the member's entrance
			 on active duty (unless evidence or medical judgment is such to warrant a
			 finding that the disability existed before the member's entrance on active
			 duty).
					302.Requirements
			 and limitations on Department of Defense determinations of disability with
			 respect to members of the Armed Forces
					(a)In
			 generalChapter 61 of title 10, United States Code, is amended by
			 inserting after section 1216 the following new section:
						
							1216a.Determinations
				of disability: requirements and limitations on determinations
								(a)Utilization of
				VA schedule for rating disabilities in determinations of
				disability(1)In making a
				determination of disability of a member of the armed forces for purposes of
				this chapter, the Secretary concerned—
										(A)shall, to the
				extent feasible, utilize the schedule for rating disabilities in use by the
				Department of Veterans Affairs, including any applicable interpretation of the
				schedule by the United States Court of Appeals for Veterans Claims; and
										(B)except as provided
				in paragraph (2), may not deviate from the schedule or any such interpretation
				of the schedule.
										(2)In making a
				determination described in paragraph (1), the Secretary concerned may utilize
				in lieu of the schedule described in that paragraph such criteria as the
				Secretary of Defense and the Secretary of Veterans Affairs may jointly
				prescribe for purposes of this subsection if the utilization of such criteria
				will result in a determination of a greater percentage of disability than would
				be otherwise determined through the utilization of the schedule.
									(b)Consideration of
				all medical conditionsIn making a determination of the rating of
				disability of a member of the armed forces for purposes of this chapter, the
				Secretary concerned shall take into account all medical conditions, whether
				individually or collectively, that render the member unfit to perform the
				duties of the member's office, grade, rank, or
				rating.
								.
					(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 61 of
			 such title is amended by inserting after the item relating to section 1216 the
			 following new item:
						
							
								1216a. Determinations of disability:
				requirements and limitations on
				determinations.
							
							.
					303.Review of
			 separation of members of the Armed Forces separated from service with a
			 disability rating of 20 percent disabled or less
					(a)Board
			 required
						(1)In
			 generalChapter 79 of title 10, United States Code, is amended by
			 inserting after section 1554 adding the following new section:
							
								1554a.Review of
				separation with disability rating of 20 percent disabled or less
									(a)In
				general(1)The Secretary of
				Defense shall establish within the Office of the Secretary of Defense a board
				of review to review the disability determinations of covered individuals by
				Physical Evaluation Boards. The board shall be known as the Physical
				Disability Board of Review.
										(2)The Board shall
				consist of not less than three members appointed by the Secretary.
										(b)Covered
				individualsFor purposes of this section, covered individuals are
				members and former members of the armed forces who, during the period beginning
				on September 11, 2001, and ending on December 31, 2009—
										(1)are separated from
				the armed forces due to unfitness for duty due to a medical condition with a
				disability rating of 20 percent disabled or less; and
										(2)are found to be
				not eligible for retirement.
										(c)Review(1)Upon its own motion, or
				upon the request of a covered individual, or a surviving spouse, next of kin,
				or legal representative of a covered individual, the Board shall review the
				findings and decisions of the Physical Evaluation Board with respect to such
				covered individual.
										(2)The review by the
				Board under paragraph (1) shall be based on the records of the armed force
				concerned and such other evidence as may be presented to the Board. A witness
				may present evidence to the Board by affidavit or by any other means considered
				acceptable by the Secretary of Defense.
										(d)Authorized
				recommendationsThe Board may, as a result of its findings under
				a review under subsection (c), recommend to the Secretary concerned the
				following (as applicable) with respect to a covered individual:
										(1)No
				recharacterization of the separation of such individual or modification of the
				disability rating previously assigned such individual.
										(2)The
				recharacterization of the separation of such individual to retirement for
				disability.
										(3)The modification
				of the disability rating previously assigned such individual by the Physical
				Evaluation Board concerned.
										(4)The issuance of a
				new disability rating for such individual.
										(e)Correction of
				military records(1)The Secretary concerned
				may correct the military records of a covered individual in accordance with a
				recommendation made by the Board under subsection (d). Any such correction may
				be made effective as of the effective date of the action taken on the report of
				the Physical Evaluation Board to which such recommendation relates.
										(2)In the case of a
				member previously separated pursuant to the findings and decision of a Physical
				Evaluation Board together with a lump-sum or other payment of back pay and
				allowances at separation, the amount of pay or other monetary benefits to which
				such member would be entitled based on the member's military record as
				corrected shall be reduced to take into account receipt of such lump-sum or
				other payment in such manner as the Secretary of Defense considers
				appropriate.
										(3)If the Board makes
				a recommendation not to correct the military records of a covered individual,
				the action taken on the report of the Physical Evaluation Board to which such
				recommendation relates shall be treated as final as of the date of such
				action.
										(f)Regulations(1)This section shall be
				carried out in accordance with regulations prescribed by the Secretary of
				Defense.
										(2)The regulations
				under paragraph (1) shall specify the effect of a determination or pending
				determination of a Physical Evaluation Board on considerations by boards for
				correction of military records under section 1552 of this
				title.
										.
						(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 79 of
			 such title is amended by inserting after the item relating to section 1554 the
			 following new item:
							
								
									1554a. Review of separation with
				disability rating of 20 percent disabled or
				less.
								
								.
						(b)ImplementationThe
			 Secretary of Defense shall establish the board of review required by section
			 1554a of title 10, United States Code (as added by subsection (a)), and
			 prescribe the regulations required by such section, not later than 90 days
			 after the date of the enactment of this Act.
					304.Pilot programs
			 on revised and improved disability evaluation system for members of the Armed
			 Forces
					(a)Pilot
			 programs
						(1)In
			 generalThe Secretary of Defense shall, in consultation with the
			 Secretary of Veterans Affairs, carry out pilot programs with respect to the
			 disability evaluation system of the Department of Defense for the purpose set
			 forth in subsection (d).
						(2)Required pilot
			 programsIn carrying out this section, the Secretary of Defense
			 shall carry out the pilot programs described in paragraphs (1) through (3) of
			 subsection (c). Each such pilot program shall be implemented not later than 90
			 days after the date of the enactment of this Act.
						(3)Authorized pilot
			 programsIn carrying out this section, the Secretary of Defense
			 may carry out such other pilot programs as the Secretary of Defense, in
			 consultation with the Secretary of Veterans Affairs, considers
			 appropriate.
						(b)Disability
			 evaluation system of the Department of DefenseFor purposes of
			 this section, the disability evaluation system of the Department of Defense is
			 the system of the Department for the evaluation of the disabilities of members
			 of the Armed Forces who are being separated or retired from the Armed Forces
			 for disability under chapter 61 of title 10, United States Code.
					(c)Scope of pilot
			 programs
						(1)Disability
			 determinations by dod utilizing va assigned disability
			 ratingUnder one of the pilot programs under subsection (a), for
			 purposes of making a determination of disability of a member of the Armed
			 Forces under section 1201(b) of title 10, United States Code, for the
			 retirement, separation, or placement of the member on the temporary disability
			 retired list under chapter 61 of such title, upon a determination by the
			 Secretary of the military department concerned that the member is unfit to
			 perform the duties of the member's office, grade, rank, or rating because of a
			 physical disability as described in section 1201(a) of such title—
							(A)the Secretary of
			 Veterans Affairs shall—
								(i)conduct an
			 evaluation of the member for physical disability; and
								(ii)assign the member
			 a rating of disability in accordance with the schedule for rating disabilities
			 utilized by the Secretary of Veterans Affairs based on all medical conditions
			 (whether individually or collectively) that render the member unfit for duty;
			 and
								(B)the Secretary of
			 the military department concerned shall make the determination of disability
			 regarding the member utilizing the rating of disability assigned under
			 subparagraph (A)(ii).
							(2)Disability
			 determinations utilizing joint dod/va assigned disability
			 ratingUnder one of the pilot programs under subsection (a), in
			 making a determination of disability of a member of the Armed Forces under
			 section 1201(b) of title 10, United States Code, for the retirement,
			 separation, or placement of the member on the temporary disability retired list
			 under chapter 61 of such title, the Secretary of the military department
			 concerned shall, upon determining that the member is unfit to perform the
			 duties of the member's office, grade, rank, or rating because of a physical
			 disability as described in section 1201(a) of such title—
							(A)provide for the
			 joint evaluation of the member for disability by the Secretary of the military
			 department concerned and the Secretary of Veterans Affairs, including the
			 assignment of a rating of disability for the member in accordance with the
			 schedule for rating disabilities utilized by the Secretary of Veterans Affairs
			 based on all medical conditions (whether individually or collectively) that
			 render the member unfit for duty; and
							(B)make the
			 determination of disability regarding the member utilizing the rating of
			 disability assigned under subparagraph (A).
							(3)Electronic
			 clearing houseUnder one of the pilot programs, the Secretary of
			 Defense shall establish and operate a single Internet website for the
			 disability evaluation system of the Department of Defense that enables
			 participating members of the Armed Forces to fully utilize such system through
			 the Internet, with such Internet website to include the following:
							(A)The availability
			 of any forms required for the utilization of the disability evaluation system
			 by members of the Armed Forces under the system.
							(B)Secure mechanisms
			 for the submission of such forms by members of the Armed Forces under the
			 system, and for the tracking of the acceptance and review of any forms so
			 submitted.
							(C)Secure mechanisms
			 for advising members of the Armed Forces under the system of any additional
			 information, forms, or other items that are required for the acceptance and
			 review of any forms so submitted.
							(D)The continuous
			 availability of assistance to members of the Armed Forces under the system
			 (including assistance through the caseworkers assigned to such members of the
			 Armed Forces) in submitting and tracking such forms, including assistance in
			 obtaining information, forms, or other items described by subparagraph
			 (C).
							(E)Secure mechanisms
			 to request and receive personnel files or other personnel records of members of
			 the Armed Forces under the system that are required for submission under the
			 disability evaluation system, including the capability to track requests for
			 such files or records and to determine the status of such requests and of
			 responses to such requests.
							(4)Other pilot
			 programsUnder any pilot program carried out by the Secretary of
			 Defense under subsection (a)(3), the Secretary shall provide for the
			 development, evaluation, and identification of such practices and procedures
			 under the disability evaluation system of the Department of Defense as the
			 Secretary considers appropriate for purpose set forth in subsection (d).
						(d)PurposeThe
			 purpose of each pilot program under subsection (a) shall be—
						(1)to provide for the
			 development, evaluation, and identification of revised and improved practices
			 and procedures under the disability evaluation system of the Department of
			 Defense in order to—
							(A)reduce the
			 processing time under the disability evaluation system of members of the Armed
			 Forces who are likely to be retired or separated for disability, and who have
			 not requested continuation on active duty, including, in particular, members
			 who are severely wounded;
							(B)identify and
			 implement or seek the modification of statutory or administrative policies and
			 requirements applicable to the disability evaluation system that—
								(i)are unnecessary or
			 contrary to applicable best practices of civilian employers and civilian
			 healthcare systems; or
								(ii)otherwise result
			 in hardship, arbitrary, or inconsistent outcomes for members of the Armed
			 Forces, or unwarranted inefficiencies and delays;
								(C)eliminate material
			 variations in policies, interpretations, and overall performance standards
			 among the military departments under the disability evaluation system;
			 and
							(D)determine whether
			 it enhances the capability of the Department of Veterans Affairs to receive and
			 determine claims from members of the Armed Forces for compensation, pension,
			 hospitalization, or other veterans benefits; and
							(2)in conjunction
			 with the findings and recommendations of applicable Presidential and Department
			 of Defense study groups, to provide for the eventual development of revised and
			 improved practices and procedures for the disability evaluation system in order
			 to achieve the objectives set forth in paragraph (1).
						(e)Utilization of
			 results in updates of comprehensive policy on care, management, and transition
			 of covered servicemembersThe Secretary of Defense and the
			 Secretary of Veterans Affairs shall jointly incorporate responses to any
			 findings and recommendations arising under the pilot programs required by
			 subsection (a) in updating the comprehensive policy on the care and management
			 of covered servicemembers under section 101.
					(f)Construction
			 with other authorities
						(1)In
			 generalSubject to paragraph (2), in carrying out a pilot program
			 under subsection (a)—
							(A)the rules and
			 regulations of the Department of Defense and the Department of Veterans Affairs
			 relating to methods of determining fitness or unfitness for duty and disability
			 ratings for members of the Armed Forces shall apply to the pilot program only
			 to the extent provided in the report on the pilot program under subsection
			 (h)(1); and
							(B)the Secretary of
			 Defense and the Secretary of Veterans Affairs may waive any provision of title
			 10, 37, or 38, United States Code, relating to methods of determining fitness
			 or unfitness for duty and disability ratings for members of the Armed Forces if
			 the Secretaries determine in writing that the application of such provision
			 would be inconsistent with the purpose of the pilot program.
							(2)LimitationNothing
			 in paragraph (1) shall be construed to authorize the waiver of any provision of
			 section 1216a of title 10, United States Code, as added by section 302 of this
			 Act.
						(g)DurationEach
			 pilot program under subsection (a) shall be completed not later than one year
			 after the date of the commencement of such pilot program under that
			 subsection.
					(h)Reports
						(1)Initial
			 reportNot later than 90 days after the date of the enactment of
			 this Act, the Secretary of Defense shall submit to the appropriate committees
			 of Congress a report on the pilot programs under subsection (a). The report
			 shall include—
							(A)a description of
			 the scope and objectives of each pilot program;
							(B)a description of
			 the methodology to be used under such pilot program to ensure rapid
			 identification under such pilot program of revised or improved practices under
			 the disability evaluation system of the Department of Defense in order to
			 achieve the objectives set forth in subsection (d)(1); and
							(C)a statement of any
			 provision described in subsection (f)(1)(B) that shall not apply to the pilot
			 program by reason of a waiver under that subsection.
							(2)Interim
			 reportNot later than 150 days after the date of the submittal of
			 the report required by paragraph (1), the Secretary shall submit to the
			 appropriate committees of Congress a report describing the current status of
			 such pilot program.
						(3)Final
			 reportNot later than 90 days after the completion of all the
			 pilot programs described in paragraphs (1) through (3) of subsection (c), the
			 Secretary shall submit to the appropriate committees of Congress a report
			 setting forth a final evaluation and assessment of such pilot programs. The
			 report shall include such recommendations for legislative or administrative
			 action as the Secretary considers appropriate in light of such pilot
			 programs.
						305.Reports on Army
			 action plan in response to deficiencies in the Army physical disability
			 evaluation system
					(a)Reports
			 requiredNot later than 30 days after the date of the enactment
			 of this Act, and every 120 days thereafter until March 1, 2009, the Secretary
			 of Defense shall submit to the congressional defense committees a report on the
			 implementation of corrective measures by the Department of Defense with respect
			 to the Physical Disability Evaluation System (PDES) in response to the
			 following:
						(1)The report of the
			 Inspector General of the Army on that system of March 6, 2007.
						(2)The report of the
			 Independent Review Group on Rehabilitation Care and Administrative Processes at
			 Walter Reed Army Medical Center and National Naval Medical Center.
						(3)The report of the
			 Department of Veterans Affairs Task Force on Returning Global War on Terror
			 Heroes.
						(b)Elements of
			 reportEach report under subsection (a) shall include current
			 information on the following:
						(1)The total number
			 of cases, and the number of cases involving combat disabled servicemembers,
			 pending resolution before the Medical and Physical Disability Evaluation Boards
			 of the Army, including information on the number of members of the Army who
			 have been in a medical hold or holdover status for more than each of 100, 200,
			 and 300 days.
						(2)The status of the
			 implementation of modifications to disability evaluation processes of the
			 Department of Defense in response to the following:
							(A)The report of the
			 Inspector General on such processes dated March 6, 2007.
							(B)The report of the
			 Independent Review Group on Rehabilitation Care and Administrative Processes at
			 Walter Reed Army Medical Center and National Naval Medical Center.
							(C)The report of the
			 Department of Veterans Affairs Task Force on Returning Global War on Terror
			 Heroes.
							(c)Posting on
			 internetNot later than 24 hours after submitting a report under
			 subsection (a), the Secretary shall post such report on the Internet website of
			 the Department of Defense that is available to the public.
					BOther Disability
			 Matters
				311.Enhancement of
			 disability severance pay for members of the Armed Forces
					(a)In
			 generalSection 1212 of title 10, United States Code, is
			 amended—
						(1)in subsection
			 (a)(1), by striking his years of service, but not more than 12, computed
			 under section 1208 of this title in the matter preceding subparagraph
			 (A) and inserting the member's years of service computed under section
			 1208 of this title (subject to the minimum and maximum years of service
			 provided for in subsection (c));
						(2)by redesignating
			 subsection (c) as subsection (d); and
						(3)by inserting after
			 subsection (b) the following new subsection (c):
							
								(c)(1)The minimum years of
				service of a member for purposes of subsection (a)(1) shall be as
				follows:
										(A)Six years in the
				case of a member separated from the armed forces for a disability incurred in
				line of duty in a combat zone (as designated by the Secretary of Defense for
				purposes of this subsection).
										(B)Three years in the
				case of any other member.
										(2)The maximum years
				of service of a member for purposes of subsection (a)(1) shall be 19
				years.
									.
						(b)No deduction
			 from compensation of severance pay for disabilities incurred in combat
			 zonesSubsection (d) of such section, as redesignated by
			 subsection (a)(2) of this section, is further amended—
						(1)by inserting
			 (1) after (d);
						(2)by striking the
			 second sentence; and
						(3)by adding at the
			 end the following new paragraphs:
							
								(2)No deduction may
				be made under paragraph (1) in the case of disability severance pay received by
				a member for a disability incurred in line of duty in a combat zone.
								(3)No deduction may
				be made under paragraph (1) from any death compensation to which a member's
				dependents become entitled after the member's
				death.
								.
						(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act, and shall apply with respect to members of
			 the Armed Forces separated from the Armed Forces under chapter 61 of title 10,
			 United States Code, on or after that date.
					IVIMPROVEMENT OF
			 FACILITIES HOUSING PATIENTS
			401.Standards for
			 military medical treatment facilities, specialty medical care facilities, and
			 military quarters housing patients
				(a)Establishment of
			 standardsThe Secretary of Defense shall establish for the
			 military facilities referred to in subsection (b) standards with respect to the
			 matters set forth in subsection (c). The standards shall, to the maximum extent
			 practicable—
					(1)be uniform and
			 consistent across such facilities; and
					(2)be uniform and
			 consistent across the Department of Defense and the military
			 departments.
					(b)Covered military
			 facilitiesThe military facilities referred to in this subsection
			 are the military facilities of the Department of Defense and the military
			 departments as follows:
					(1)Military medical
			 treatment facilities.
					(2)Specialty medical
			 care facilities.
					(3)Military quarters
			 housing patients.
					(c)Scope of
			 standardsThe standards required by subsection (a) shall provide
			 minimally acceptable conditions for the following:
					(1)Appearance and maintenance of facilities
			 generally, including the structure and roofs of facilities.
					(2)Size, appearance,
			 and maintenance of rooms housing or utilized by patients, including furniture
			 and amenities in such rooms.
					(3)Operation and
			 maintenance of primary and back-up facility utility systems and other systems
			 required for patient care, including electrical systems, plumbing systems,
			 heating, ventilation, and air conditioning systems, communications systems,
			 fire protection systems, energy management systems, and other systems required
			 for patient care.
					(4)Compliance with
			 Federal Government standards for hospital facilities and operations.
					(5)Compliance of
			 facilities, rooms, and grounds, to the maximum extent practicable and
			 appropriate, with the Americans with Disabilities Act of 1990 (42 U.S.C. 12101
			 et seq.).
					(6)Such other matters
			 relating to the appearance, size, operation, and maintenance of facilities and
			 rooms as the Secretary considers appropriate.
					(d)Compliance with
			 standards
					(1)DeadlineIn
			 establishing standards under subsection (a), the Secretary shall specify a
			 deadline for compliance with such standards by each facility referred to in
			 subsection (b). The deadline shall be at the earliest date practicable after
			 the date of the enactment of this Act, and shall, to the maximum extent
			 practicable, be uniform across the facilities referred to in subsection
			 (b).
					(2)InvestmentIn
			 carrying out this section, the Secretary shall also establish guidelines for
			 investment to be utilized by the Department of Defense and the military
			 departments in determining the allocation of financial resources to facilities
			 referred to in subsection (b) in order to meet the deadline specified under
			 paragraph (1).
					(e)Report
					(1)In
			 generalNot later than December 30, 2007, the Secretary shall
			 submit to the congressional defense committees a report on the actions taken to
			 carry out this section.
					(2)ElementsThe
			 report under paragraph (1) shall include the following:
						(A)The standards
			 established under subsection (a).
						(B)An assessment of
			 the appearance, condition, and maintenance of each facility referred to in
			 subsection (a), including—
							(i)an assessment of
			 the compliance of such facility with the standards established under subsection
			 (a); and
							(ii)a description of
			 any deficiency or noncompliance in each facility with the standards.
							(C)A description of
			 the investment to be allocated to address each deficiency or noncompliance
			 identified under subparagraph (B)(ii).
						402.Reports on Army
			 action plan in response to deficiencies identified at Walter Reed Army Medical
			 Center
				(a)Reports
			 requiredNot later than 30 days after the date of the enactment
			 of this Act, and every 120 days thereafter until March 1, 2009, the Secretary
			 of Defense shall submit to the congressional defense committees a report on the
			 implementation of the action plan of the Army to correct deficiencies
			 identified in the condition of facilities, and in the administration of
			 outpatients in medical hold or medical holdover status, at Walter Reed Army
			 Medical Center (WRAMC) and at other applicable Army installations at which
			 covered members of the Armed Forces are assigned.
				(b)Elements of
			 reportEach report under subsection (a) shall include current
			 information on the following:
					(1)The number of
			 inpatients at Walter Reed Army Medical Center, and the number of outpatients on
			 medical hold or in a medical holdover status at Walter Reed Army Medical
			 Center, as a result of serious injuries or illnesses.
					(2)A description of
			 the lodging facilities and other forms of housing at Walter Reed Army Medical
			 Center, and at each other Army facility, to which are assigned personnel in
			 medical hold or medical holdover status as a result of serious injuries or
			 illnesses, including—
						(A)an assessment of
			 the conditions of such facilities and housing; and
						(B)a description of
			 any plans to correct inadequacies in such conditions.
						(3)The status,
			 estimated completion date, and estimated cost of any proposed or ongoing
			 actions to correct any inadequacies in conditions as described under paragraph
			 (2).
					(4)The number of case
			 managers, platoon sergeants, patient advocates, and physical evaluation board
			 liaison officers stationed at Walter Reed Army Medical Center, and at each
			 other Army facility, to which are assigned personnel in medical hold or medical
			 holdover status as a result of serious injuries or illnesses, and the ratio of
			 case workers and platoon sergeants to outpatients for whom they are responsible
			 at each such facility.
					(5)The number of
			 telephone calls received during the preceding 60 days on the Wounded Soldier
			 and Family hotline (as established on March 19, 2007), a summary of the
			 complaints or communications received through such calls, and a description of
			 the actions taken in response to such calls.
					(6)A summary of the
			 activities, findings, and recommendations of the Army tiger team of medical and
			 installation professionals who visited the major medical treatment facilities
			 and community-based health care organizations of the Army pursuant to March
			 2007 orders, and a description of the status of corrective actions being taken
			 with to address deficiencies noted by that team.
					(7)The status of the
			 ombudsman programs at Walter Reed Army Medical Center and at other major Army
			 installations to which are assigned personnel in medical hold or medical
			 holdover status as a result of serious injuries or illnesses.
					(c)Posting on
			 internetNot later than 24 hours after submitting a report under
			 subsection (a), the Secretary shall post such report on the Internet website of
			 the Department of Defense that is available to the public.
				403.Construction of
			 facilities required for the closure of Walter Reed Army Medical Center,
			 District of Columbia
				(a)Assessment of
			 acceleration of construction of facilitiesThe Secretary of
			 Defense shall carry out an assessment of the feasibility (including the
			 cost-effectiveness) of accelerating the construction and completion of any new
			 facilities required to facilitate the closure of Walter Reed Army Medical
			 Center, District of Columbia, as required as a result of the 2005 round of
			 defense base closure and realignment under the Defense Base Closure and
			 Realignment Act of 1990 (part A of title XXIX of Public Law 101-510; U.S.C.
			 2687 note).
				(b)Development and
			 implementation of plan for construction of facilities
					(1)In
			 generalThe Secretary shall develop and carry out a plan for the
			 construction and completion of any new facilities required to facilitate the
			 closure of Walter Reed Army Medical Center as required as described in
			 subsection (a). If the Secretary determines as a result of the assessment under
			 subsection (a) that accelerating the construction and completion of such
			 facilities is feasible, the plan shall provide for the accelerated construction
			 and completion of such facilities in a manner consistent with that
			 determination.
					(2)Submittal of
			 planThe Secretary shall submit to the congressional defense
			 committees the plan required by paragraph (1) not later than September 30,
			 2007.
					(c)CertificationsNot
			 later than September 30, 2007, the Secretary shall submit to the congressional
			 defense committees a certification of each of the following:
					(1)That a transition
			 plan has been developed, and resources have been committed, to ensure that
			 patient care services, medical operations, and facilities are sustained at the
			 highest possible level at Walter Reed Army Medical Center until facilities to
			 replace Walter Reed Army Medical Center are staffed and ready to assume at
			 least the same level of care previously provided at Walter Reed Army Medical
			 Center.
					(2)That the closure
			 of Walter Reed Army Medical Center will not result in a net loss of capacity in
			 the major military medical centers in the National Capitol Region in terms of
			 total bed capacity or staffed bed capacity.
					(3)That the capacity
			 and types of medical hold and out-patient lodging facilities currently
			 operating at Walter Reed Army Medical Center will be available at the
			 facilities to replace Walter Reed Army Medical Center by the date of the
			 closure of Walter Reed Army Medical Center.
					(4)That adequate
			 funds have been provided to complete fully all facilities identified in the
			 Base Realignment and Closure Business Plan for Walter Reed Army Medical Center
			 submitted to the congressional defense committees as part of the budget
			 justification materials submitted to Congress together with the budget of the
			 President for fiscal year 2008 as contemplated in that business plan.
					(d)Environmental
			 lawsNothing in this section shall require the Secretary or any
			 designated representative to waive or ignore responsibilities and actions
			 required by the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et
			 seq.) or the regulations implementing such Act.
				VOUTREACH AND
			 RELATED INFORMATION ON BENEFITS
			501.Handbook for
			 members of the Armed Forces on compensation and benefits available for serious
			 injuries and illnesses
				(a)Information on
			 available compensation and benefitsThe Secretary of Defense
			 shall, in consultation with the Secretary of Veterans Affairs and the Secretary
			 of Health and Human Services, develop and maintain in handbook form a
			 comprehensive description of the compensation and other benefits to which a
			 member of the Armed Forces, and the family of such member, would be entitled
			 upon the member's separation or retirement from the Armed Forces as a result of
			 a serious injury or illness. The handbook shall set forth the range of such
			 compensation and benefits based on grade, length of service, degree of
			 disability at separation or retirement, and such other factors affecting such
			 compensation and benefits as the Secretary of Defense considers
			 appropriate.
				(b)Provision to
			 membersThe Secretary of the military department concerned shall
			 provide the descriptive handbook under subsection (a) to each member of the
			 Armed Forces described in that subsection as soon as practicable following the
			 injury or illness qualifying the member for coverage under that
			 subsection.
				(c)Provision to
			 representativesIf a member is incapacitated or otherwise unable
			 to receive the descriptive handbook to be provided under subsection (a), the
			 handbook shall be provided to the next of kin or a legal representative of the
			 member (as determined in accordance with regulations prescribed by the
			 Secretary of the military department concerned for purposes of this
			 section).
				
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Dignified Treatment of Wounded
			 Warriors Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. General
				definitions.
					TITLE I—POLICY ON CARE,
				MANAGEMENT, AND TRANSITION OF SERVICEMEMBERS WITH SERIOUS INJURIES OR
				ILLNESSES
					Sec. 101. Comprehensive policy
				on care, management, and transition of members of the Armed Forces with serious
				injuries or illnesses.
					Sec. 102. Consideration of
				needs of women members of the Armed Forces and veterans.
					TITLE II—HEALTH CARE
					Subtitle A—Enhanced
				Availability of Care for Servicemembers
					Sec. 201. Medical care and
				other benefits for members and former members of the Armed Forces with severe
				injuries or illnesses.
					Subtitle B—Care and Services
				for Dependents
					Sec. 211. Medical care and
				services and support services for families of members of the Armed Forces
				recovering from serious injuries or illnesses.
					Subtitle C—Traumatic Brain
				Injury and Post-Traumatic Stress Disorder
					Sec. 221. Comprehensive plans
				on prevention, diagnosis, mitigation, and treatment of traumatic brain injury
				and post-traumatic stress disorder in members of the Armed Forces.
					Sec. 222. Improvement of
				medical tracking system for members of the Armed Forces deployed
				overseas.
					Sec. 223. Centers of excellence
				in the prevention, diagnosis, mitigation, treatment, and rehabilitation of
				traumatic brain injury and post-traumatic stress disorder.
					Sec. 224. Review of mental
				health services and treatment for female members of the Armed Forces and
				veterans.
					Sec. 225. Funding for improved
				diagnosis, treatment, and rehabilitation of members of the Armed Forces with
				traumatic brain injury or post-traumatic stress disorder.
					Sec. 226. Reports.
					Subtitle D—Other
				Matters
					Sec. 231. Joint electronic
				health record for the Department of Defense and Department of Veterans
				Affairs.
					Sec. 232. Enhanced personnel
				authorities for the Department of Defense for health care professionals for
				care and treatment of wounded and injured members of the Armed
				Forces.
					Sec. 233. Personnel shortages
				in the mental health workforce of the Department of Defense, including
				personnel in the mental health workforce.
					TITLE III—DISABILITY
				MATTERS
					Subtitle A—Disability
				Evaluations
					Sec. 301. Utilization of
				veterans' presumption of sound condition in establishing eligibility of members
				of the Armed Forces for retirement for disability.
					Sec. 302. Requirements and
				limitations on Department of Defense determinations of disability with respect
				to members of the Armed Forces.
					Sec. 303. Review of separation
				of members of the Armed Forces separated from service with a disability rating
				of 20 percent disabled or less.
					Sec. 304. Pilot programs on
				revised and improved disability evaluation system for members of the Armed
				Forces.
					Sec. 305. Reports on Army
				action plan in response to deficiencies in the Army physical disability
				evaluation system.
					Subtitle B—Other Disability
				Matters
					Sec. 311. Enhancement of
				disability severance pay for members of the Armed Forces.
					Sec. 312. Electronic transfer
				from the Department of Defense to the Department of Veterans Affairs of
				documents supporting eligibility for benefits.
					Sec. 313. Assessments of
				temporary disability retired list.
					TITLE IV—IMPROVEMENT OF
				FACILITIES HOUSING PATIENTS
					Sec. 401. Standards for
				military medical treatment facilities, specialty medical care facilities, and
				military quarters housing patients.
					Sec. 402. Reports on Army
				action plan in response to deficiencies identified at Walter Reed Army Medical
				Center.
					Sec. 403. Construction of
				facilities required for the closure of Walter Reed Army Medical Center,
				District of Columbia.
					TITLE V—OUTREACH AND RELATED
				INFORMATION ON BENEFITS
					Sec. 501. Handbook for members
				of the Armed Forces on compensation and benefits available for serious injuries
				and illnesses.
					TITLE VI—OTHER
				MATTERS
					Sec. 601. Study on physical and
				mental health and other readjustment needs of members and former members of the
				Armed Forces who deployed in Operation Iraqi Freedom and Operation Enduring
				Freedom and their families.
				
			2.General
			 definitionsIn this
			 Act:
			(1)The term
			 appropriate committees of Congress means—
				(A)the Committees on Armed
			 Services and Veterans' Affairs of the Senate; and
				(B)the Committees on Armed
			 Services and Veterans' Affairs of the House of Representatives.
				(2)The term
			 congressional defense committees has the meaning given that term
			 in section 101(a)(16) of title 10, United States Code.
			(3)The term covered
			 member of the Armed Forces means a member of the Armed Forces, including
			 a member of the National Guard or a Reserve, who is undergoing medical
			 treatment, recuperation, or therapy, is otherwise in medical hold or medical
			 holdover status, or is otherwise on the temporary disability retired list for a
			 serious injury or illness.
			(4)The term family
			 member, with respect to a member of the Armed Forces or a veteran, has
			 the meaning given that term in section 411h(b) of title 37, United States
			 Code.
			(5)The term medical
			 hold or medical holdover status means—
				(A)the status of a member of
			 the Armed Forces, including a member of the National Guard or Reserve, assigned
			 or attached to a military hospital for medical care; and
				(B)the status of a member of
			 a reserve component of the Armed Forces who is separated, whether
			 pre-deployment or post-deployment, from the member's unit while in need of
			 health care based on a medical condition identified while the member is on
			 active duty in the Armed Forces.
				(6)The term serious
			 injury or illness, in the case of a member of the Armed Forces, means an
			 injury or illness incurred by the member in line of duty on active duty in the
			 Armed Forces that may render the member medically unfit to perform the duties
			 of the member's office, grade, rank, or rating.
			(7)The term TRICARE
			 program has the meaning given that term in section 1072(7) of title 10,
			 United States Code.
			IPOLICY ON CARE,
			 MANAGEMENT, AND TRANSITION OF SERVICEMEMBERS WITH SERIOUS INJURIES OR
			 ILLNESSES
			101.Comprehensive policy
			 on care, management, and transition of members of the Armed Forces with serious
			 injuries or illnesses
				(a)Comprehensive policy
			 required
					(1)In
			 generalNot later than January 1, 2008, the Secretary of Defense
			 and the Secretary of Veterans Affairs shall, to the extent feasible, jointly
			 develop and implement a comprehensive policy on the care and management of
			 members of the Armed Forces who are undergoing medical treatment, recuperation,
			 or therapy, are otherwise in medical hold or medical holdover status, or are
			 otherwise on the temporary disability retired list for a serious injury or
			 illness (hereafter in this section referred to as a covered
			 servicemembers).
					(2)Scope of
			 policyThe policy shall cover each of the following:
						(A)The care and management
			 of covered servicemembers while in medical hold or medical holdover status or
			 on the temporary disability retired list.
						(B)The medical evaluation
			 and disability evaluation of covered servicemembers.
						(C)The return of covered
			 servicemembers to active duty when appropriate.
						(D)The transition of covered
			 servicemembers from receipt of care and services through the Department of
			 Defense to receipt of care and services through the Department of Veterans
			 Affairs.
						(3)ConsultationThe
			 Secretary of Defense and the Secretary of Veterans Affairs shall develop the
			 policy in consultation with the heads of other appropriate departments and
			 agencies of the Federal Government and with appropriate non-governmental
			 organizations having an expertise in matters relating to the policy.
					(4)UpdateThe
			 Secretary of Defense and the Secretary of Veterans Affairs shall jointly update
			 the policy on a periodic basis, but not less often than annually, in order to
			 incorporate in the policy, as appropriate, the results of the reviews under
			 subsections (b) and (c) and the best practices identified through pilot
			 programs under section 304.
					(b)Review of current
			 policies and procedures
					(1)Review
			 requiredIn developing the policy required by this section, the
			 Secretary of Defense and the Secretary of Veterans Affairs shall, to the extent
			 necessary, jointly and separately conduct a review of all policies and
			 procedures of the Department of Defense and the Department of Veterans Affairs
			 that apply to, or shall be covered by, the policy.
					(2)PurposeThe
			 purpose of the review shall be to identify the most effective and
			 patient-oriented approaches to care and management of covered servicemembers
			 for purposes of—
						(A)incorporating such
			 approaches into the policy; and
						(B)extending such
			 approaches, where applicable, to care and management of other injured or ill
			 members of the Armed Forces and veterans.
						(3)ElementsIn
			 conducting the review, the Secretary of Defense and the Secretary of Veterans
			 Affairs shall—
						(A)identify among the
			 policies and procedures described in paragraph (1) best practices in approaches
			 to the care and management described in that paragraph;
						(B)identify among such
			 policies and procedures existing and potential shortfalls in such care and
			 management (including care and management of covered servicemembers on the
			 temporary disability retired list), and determine means of addressing any
			 shortfalls so identified;
						(C)determine potential
			 modifications of such policies and procedures in order to ensure consistency
			 and uniformity among the military departments and the regions of the Department
			 of Veterans Affairs in their application and discharge; and
						(D)develop recommendations
			 for legislative and administrative action necessary to implement the results of
			 the review.
						(4)Deadline for
			 completionThe review shall be completed not later than 90 days
			 after the date of the enactment of this Act.
					(c)Consideration of
			 findings, recommendations, and practicesIn developing the policy
			 required by this section, the Secretary of Defense and the Secretary of
			 Veterans Affairs shall take into account the following:
					(1)The findings and
			 recommendations of applicable studies, reviews, reports, and evaluations that
			 address matters relating to the policy, including, but not limited, to the
			 following:
						(A)The Independent Review
			 Group on Rehabilitative Care and Administrative Processes at Walter Reed Army
			 Medical Center and National Naval Medical Center appointed by the Secretary of
			 Defense.
						(B)The Secretary of Veterans
			 Affairs Task Force on Returning Global War on Terror Heroes appointed by the
			 President.
						(C)The President's
			 Commission on Care for America's Returning Wounded Warriors.
						(D)The Veterans' Disability
			 Benefits Commission established by title XV of the National Defense
			 Authorization Act for Fiscal Year 2004 (Public Law 108–136; 117 Stat. 1676; 38
			 U.S.C. 1101 note).
						(E)The President's
			 Commission on Veterans' Pensions, of 1956, chaired by General Omar N.
			 Bradley.
						(F)The Report of the
			 Congressional Commission on Servicemembers and Veterans Transition Assistance,
			 of 1999, chaired by Anthony J. Principi.
						(G)The President's Task
			 Force to Improve Health Care Delivery for Our Nation's Veterans, of March
			 2003.
						(2)The experience and best
			 practices of the Department of Defense and the military departments on matters
			 relating to the policy.
					(3)The experience and best
			 practices of the Department of Veterans Affairs on matters relating to the
			 policy.
					(4)Such other matters as the
			 Secretary of Defense and the Secretary of Veterans Affairs consider
			 appropriate.
					(d)Particular elements of
			 policyThe policy required by this section shall provide, in
			 particular, the following:
					(1)Responsibility for
			 covered servicemembers in medical hold or medical holdover status or on
			 temporary disability retired listMechanisms to ensure
			 responsibility for covered servicemembers in medical hold or medical holdover
			 status or on the temporary disability retired list, including the
			 following:
						(A)Uniform standards for
			 access of covered servicemembers to non-urgent health care services from the
			 Department of Defense or other providers under the TRICARE program, with such
			 access to be—
							(i)for follow-up care,
			 within 2 days of request of care;
							(ii)for specialty care,
			 within 3 days of request of care;
							(iii)for diagnostic
			 referrals and studies, within 5 days of request; and
							(iv)for surgery based on a
			 physician's determination of medical necessity, within 14 days of
			 request.
							(B)Requirements for the
			 assignment of adequate numbers of personnel for the purpose of responsibility
			 for and administration of covered servicemembers in medical hold or medical
			 holdover status or on the temporary disability retired list.
						(C)Requirements for the
			 assignment of adequate numbers of medical personnel and non-medical personnel
			 to roles and responsibilities for caring for and administering covered
			 servicemembers in medical hold or medical holdover status or on the temporary
			 disability retired list, and a description of the roles and responsibilities of
			 personnel so assigned.
						(D)Guidelines for the
			 location of care for covered servicemembers in medical hold or medical holdover
			 status or on the temporary disability retired list, which guidelines shall
			 address the assignment of such servicemembers to care and residential
			 facilities closest to their duty station or home of record or the location of
			 their designated caregiver at the earliest possible time.
						(E)Criteria for work and
			 duty assignments of covered servicemembers in medical hold or medical holdover
			 status or on the temporary disability retired list, including a prohibition on
			 the assignment of duty to a servicemember which is incompatible with the
			 servicemember’s medical condition.
						(F)Guidelines for the
			 provision of care and counseling for eligible family members of covered
			 servicemembers in medical hold or medical holdover status or on the temporary
			 disability retired list.
						(G)Requirements for case
			 management of covered servicemembers in medical hold or medical holdover status
			 or on the temporary disability retired list, including qualifications for
			 personnel providing such case management.
						(H)Requirements for uniform
			 quality of care and administration for all covered servicemembers in medical
			 hold or medical holdover status or on the temporary disability retired list,
			 whether members of the regular components of the Armed Forces or members of the
			 reserve components of the Armed Forces.
						(I)Standards for the
			 conditions and accessibility of residential facilities for covered
			 servicemembers in medical hold or medical holdover status or on the temporary
			 disability retired list who are in outpatient status, and for their immediate
			 family members.
						(J)Requirements on the
			 provision of transportation and subsistence for covered servicemembers in
			 medical hold or medical holdover status or on the temporary disability retired
			 list, whether in inpatient status or outpatient status, to facilitate obtaining
			 needed medical care and services.
						(K)Requirements on the
			 provision of educational and vocational training and rehabilitation
			 opportunities for covered servicemembers in medical hold or medical holdover
			 status or on the temporary disability retired list.
						(L)Procedures for tracking
			 and informing covered servicemembers in medical hold or medical holdover status
			 or on the temporary disability retired list about medical evaluation board and
			 physical disability evaluation board processing.
						(M)Requirements for
			 integrated case management of covered servicemembers in medical hold or medical
			 holdover status or on the temporary disability retired list during their
			 transition from care and treatment through the Department of Defense to care
			 and treatment through the Department of Veterans Affairs.
						(N)Requirements and
			 standards for advising and training, as appropriate, family members with
			 respect to care for covered servicemembers in medical hold or medical holdover
			 status or on the temporary disability retired list with serious medical
			 conditions, particularly traumatic brain injury (TBI), burns, and
			 post-traumatic stress disorder (PTSD).
						(O)Requirements for periodic
			 reassessments of covered servicemembers, and limits on the length of time such
			 servicemembers may be retained in medical hold or medical holdover status or on
			 the temporary disability retired list.
						(P)Requirements to inform
			 covered servicemembers and their family members of their rights and
			 responsibilities while in medical hold or medical holdover status or on the
			 temporary disability retired list.
						(Q)The requirement to
			 establish a Department of Defense-wide Ombudsman Office within the Office of
			 the Secretary of Defense to provide oversight of the ombudsman offices in the
			 military departments and policy guidance to such offices with respect to
			 providing assistance to, and answering questions from, covered servicemembers
			 and their families.
						(2)Medical evaluation and
			 physical disability evaluation for covered servicemembers
						(A)Medical
			 evaluationsProcesses, procedures, and standards for medical
			 evaluations of covered servicemembers, including the following:
							(i)Processes for medical
			 evaluations of covered servicemembers that are—
								(I)applicable uniformly
			 throughout the military departments; and
								(II)applicable uniformly
			 with respect to such servicemembers who are members of the regular components
			 of the Armed Forces and such servicemembers who are members of the National
			 Guard and Reserve.
								(ii)Standard criteria and
			 definitions for determining the achievement for covered servicemembers of the
			 maximum medical benefit from treatment and rehabilitation.
							(iii)Standard timelines for
			 each of the following:
								(I)Determinations of fitness
			 for duty of covered servicemembers.
								(II)Specialty consultations
			 for covered servicemembers.
								(III)Preparation of medical
			 documents for covered servicemembers.
								(IV)Appeals by covered
			 servicemembers of medical evaluation determinations, including determinations
			 of fitness for duty.
								(iv)Uniform standards for
			 qualifications and training of medical evaluation board personnel, including
			 physicians, case workers, and physical disability evaluation board liaison
			 officers, in conducting medical evaluations of covered servicemembers.
							(v)Standards for the maximum
			 number of medical evaluation cases of covered servicemembers that are pending
			 before a medical evaluation board at any one time, and requirements for the
			 establishment of additional medical evaluation boards in the event such number
			 is exceeded.
							(vi)Uniform standards for
			 information for covered servicemembers, and their families, on the medical
			 evaluation board process and the rights and responsibilities of such
			 servicemembers under that process, including a standard handbook on such
			 information.
							(B)Physical disability
			 evaluationsProcesses, procedures, and standards for physical
			 disability evaluations of covered servicemembers, including the
			 following:
							(i)A non-adversarial process
			 of the Department of Defense and the Department of Veterans Affairs for
			 disability determinations of covered servicemembers.
							(ii)To the extent feasible,
			 procedures to eliminate unacceptable discrepancies among disability ratings
			 assigned by the military departments and the Department of Veterans Affairs,
			 particularly in the disability evaluation of covered servicemembers, which
			 procedures shall be subject to the following requirements and
			 limitations:
								(I)Such procedures shall
			 apply uniformly with respect to covered servicemembers who are members of the
			 regular components of the Armed Forces and covered servicemembers who are
			 members of the National Guard and Reserve.
								(II)Under such procedures,
			 each Secretary of a military department shall, to the extent feasible, utilize
			 the standard schedule for rating disabilities in use by the Department of
			 Veterans Affairs, including any applicable interpretation of such schedule by
			 the United States Court of Appeals for Veterans Claims, in making any
			 determination of disability of a covered servicemember.
								(iii)Standard timelines for
			 appeals of determinations of disability of covered servicemembers, including
			 timelines for presentation, consideration, and disposition of appeals.
							(iv)Uniform standards for
			 qualifications and training of physical disability evaluation board personnel
			 in conducting physical disability evaluations of covered servicemembers.
							(v)Standards for the maximum
			 number of physical disability evaluation cases of covered servicemembers that
			 are pending before a physical disability evaluation board at any one time, and
			 requirements for the establishment of additional physical disability evaluation
			 boards in the event such number is exceeded.
							(vi)Procedures for the
			 provision of legal counsel to covered servicemembers while undergoing
			 evaluation by a physical disability evaluation board.
							(vii)Uniform standards on
			 the roles and responsibilities of case managers, servicemember advocates, and
			 judge advocates assigned to covered servicemembers undergoing evaluation by a
			 physical disability board, and uniform standards on the maximum number of cases
			 involving such servicemembers that are to be assigned to such managers and
			 advocates.
							(C)Return of covered
			 servicemembers to active dutyStandards for determinations by the
			 military departments on the return of covered servicemembers to active duty in
			 the Armed Forces.
						(D)Transition of covered
			 servicemembers from DoD to VAProcesses, procedures, and
			 standards for the transition of covered servicemembers from care and treatment
			 by the Department of Defense to care and treatment by the Department of
			 Veterans Affairs before, during, and after separation from the Armed Forces,
			 including the following:
							(i)A uniform,
			 patient-focused policy to ensure that the transition occurs without gaps in
			 medical care and the quality of medical care, benefits, and services.
							(ii)Procedures for the
			 identification and tracking of covered servicemembers during the transition,
			 and for the coordination of care and treatment of such servicemembers during
			 the transition, including a system of cooperative case management of such
			 servicemembers by the Department of Defense and the Department of Veterans
			 Affairs during the transition.
							(iii)Procedures for the
			 notification of Department of Veterans Affairs liaison personnel of the
			 commencement by covered servicemembers of the medical evaluation process and
			 the physical disability evaluation process.
							(iv)Procedures and timelines
			 for the enrollment of covered servicemembers in applicable enrollment or
			 application systems of the Department of Veterans with respect to health care,
			 disability, education, vocational rehabilitation, or other benefits.
							(v)Procedures to ensure the
			 access of covered servicemembers during the transition to vocational,
			 educational, and rehabilitation benefits available through the Department of
			 Veterans Affairs.
							(vi)Standards for the
			 optimal location of Department of Defense and Department of Veterans Affairs
			 liaison and case management personnel at military medical treatment facilities,
			 medical centers, and other medical facilities of the Department of
			 Defense.
							(vii)Standards and
			 procedures for integrated medical care and management for covered
			 servicemembers during the transition, including procedures for the assignment
			 of medical personnel of the Department of Veterans Affairs to Department of
			 Defense facilities to participate in the needs assessments of such
			 servicemembers before, during, and after their separation from military
			 service.
							(viii)Standards for the
			 preparation of detailed plans for the transition of covered servicemembers from
			 care and treatment by the Department of Defense to care and treatment by the
			 Department of Veterans Affairs, which plans shall be based on standardized
			 elements with respect to care and treatment requirements and other applicable
			 requirements.
							(E)Other
			 mattersThe following additional matters with respect to covered
			 servicemembers:
							(i)Access by the Department
			 of Veterans Affairs to the military health records of covered servicemembers
			 who are receiving care and treatment, or are anticipating receipt of care and
			 treatment, in Department of Veterans Affairs health care facilities.
							(ii)Requirements for
			 utilizing, in appropriate cases, a single physical examination that meets
			 requirements of both the Department of Defense and the Department of Veterans
			 Affairs for covered servicemembers who are being retired, separated, or
			 released from military service.
							(iii)Surveys and other
			 mechanisms to measure patient and family satisfaction with the provision by the
			 Department of Defense and the Department of Veterans Affairs of care and
			 services for covered servicemembers, and to facilitate appropriate oversight by
			 supervisory personnel of the provision of such care and services.
							(e)Reports
					(1)Report on
			 policyUpon the development of the policy required by this
			 section but not later than January 1, 2008, the Secretary of Defense and the
			 Secretary of Veterans Affairs shall jointly submit to the appropriate
			 committees of Congress a report on the policy, including a comprehensive and
			 detailed description of the policy and of the manner in which the policy
			 addresses the findings and recommendations of the reviews under subsections (b)
			 and (c).
					(2)Reports on
			 updateUpon updating the policy under subsection (a)(4), the
			 Secretary of Defense and the Secretary of Veterans Affairs shall jointly submit
			 to the appropriate committees of Congress a report on the update of the policy,
			 including a comprehensive and detailed description of such update and of the
			 reasons for such update.
					(f)Comptroller General
			 assessment of implementationNot later than six months after the
			 date of the enactment of this Act and every year thereafter, the Comptroller
			 General of the United States shall submit to the appropriate committees of
			 Congress a report setting forth the assessment of the Comptroller General of
			 the progress of the Secretary of Defense and the Secretary of Veterans Affairs
			 in developing and implementing the policy required by this section.
				102.Consideration of needs
			 of women members of the Armed Forces and veterans
				(a)In
			 generalIn developing and implementing the policy required by
			 section 101, and in otherwise carrying out any other provision of this Act or
			 any amendment made by this Act, the Secretary of Defense and the Secretary of
			 Veterans Affairs shall take into account and fully address any unique specific
			 needs of women members of the Armed Forces and women veterans under such policy
			 or other provision.
				(b)ReportsIn
			 submitting any report required by this Act or an amendment made by this Act,
			 the Secretary of Defense and the Secretary of Veterans Affairs shall, to the
			 extent applicable, include a description of the manner in which the matters
			 covered by such report address the unique specific needs of women members of
			 the Armed Forces and women veterans.
				IIHEALTH CARE
			AEnhanced Availability of
			 Care for Servicemembers
				201.Medical care and other
			 benefits for members and former members of the Armed Forces with severe
			 injuries or illnesses
					(a)Medical and dental care
			 for members and former members
						(1)In
			 generalEffective as of the date of the enactment of this Act and
			 subject to regulations prescribed by the Secretary of Defense, any covered
			 member of the Armed Forces, and any former member of the Armed Forces, with a
			 severe injury or illness is entitled to medical and dental care in any facility
			 of the uniformed services under section 1074(a) of title 10, United States
			 Code, or through any civilian health care provider authorized by the Secretary
			 to provide health and mental health services to members of the uniformed
			 services, including traumatic brain injury (TBI) and post-traumatic stress
			 disorder (PTSD), as if such member or former member were a member of the
			 uniformed services described in paragraph (2) of such section who is entitled
			 to medical and dental care under such section.
						(2)Period of authorized
			 care(A)Except as provided in
			 subparagraph (B), a member or former member described in paragraph (1) is
			 entitled to care under that paragraph—
								(i)in
			 the case of a member or former member whose severe injury or illness concerned
			 is incurred or aggravated during the period beginning on October 7, 2001, and
			 ending on the date of the enactment of this Act, during the three-year period
			 beginning on the date of the enactment of this Act, except that no compensation
			 is payable by reason of this subsection for any period before the date of the
			 enactment of this Act; or
								(ii)in
			 the case of a member or former member whose severe injury or illness concerned
			 is incurred or aggravated on or after the date of the enactment of this Act,
			 during the three-year period beginning on the date on which such injury or
			 illness is so incurred or aggravated.
								(B)The
			 period of care authorized for a member or former member under this paragraph
			 may be extended by the Secretary concerned for an additional period of up to
			 two years if the Secretary concerned determines that such extension is
			 necessary to assure the maximum feasible recovery and rehabilitation of the
			 member or former member. Any such determination shall be made on a case-by-case
			 basis.
							(3)Integrated care
			 managementThe Secretary of Defense shall provide for a program
			 of integrated care management in the provision of care and services under this
			 subsection, which management shall be provided by appropriate medical and case
			 management personnel of the Department of Defense and the Department of
			 Veterans Affairs (as approved by the Secretary of Veterans Affairs) and with
			 appropriate support from the Department of Defense regional health care support
			 contractors.
						(4)Waiver of limitations
			 to maximize careThe Secretary of Defense may, in providing
			 medical and dental care to a member or former member under this subsection
			 during the period referred to in paragraph (2), waive any limitation otherwise
			 applicable under chapter 55 of title 10, United States Code, to the provision
			 of such care to the member or former member if the Secretary considers the
			 waiver appropriate to assure the maximum feasible recovery and rehabilitation
			 of the member or former member.
						(5)Construction with
			 eligibility for veterans benefitsNothing in this subsection
			 shall be construed to reduce, alter, or otherwise affect the eligibility or
			 entitlement of a member or former member of the Armed Forces to any health
			 care, disability, or other benefits to which the member of former member would
			 otherwise be eligible or entitled as a veteran under the laws administered by
			 the Secretary of Veterans Affairs.
						(6)SunsetThe
			 Secretary of Defense may not provide medical or dental care to a member or
			 former member of the Armed Forces under this subsection after December 31,
			 2012, if the Secretary has not provided medical or dental care to the member or
			 former member under this subsection before that date.
						(b)Rehabilitation and
			 vocational benefits
						(1)In
			 generalEffective as of the date of the enactment of this Act, a
			 member of the Armed Forces with a severe injury or illness is entitled to such
			 benefits (including rehabilitation and vocational benefits, but not including
			 compensation) from the Secretary of Veterans Affairs to facilitate the recovery
			 and rehabilitation of such member as the Secretary otherwise provides to
			 members of the Armed Forces receiving medical care in medical facilities of the
			 Department of Veterans Affairs facilities in order to facilitate the recovery
			 and rehabilitation of such members.
						(2)LimitationsThe
			 provisions of paragraphs (2) through (6) of subsection (a) shall apply to the
			 provision of benefits under this subsection as if the benefits provided under
			 this subsection were provided under subsection (a).
						(3)ReimbursementThe
			 Secretary of Defense shall reimburse the Secretary of Veterans Affairs for the
			 cost of any benefits provided under this subsection in accordance with
			 applicable mechanisms for the reimbursement of the Secretary of Veterans
			 Affairs for the provision of medical care to members of the Armed
			 Forces.
						(c)Recovery of certain
			 expenses of medical care and related travel
						(1)In
			 generalCommencing not later than 60 days after the date of the
			 enactment of this Act, the Secretary of the military department concerned may
			 reimburse covered members of the Armed Forces, and former members of the Armed
			 Forces, with a severe injury or illness for covered expenses incurred by such
			 members or former members, or their family members, in connection with the
			 receipt by such members or former members of medical care that is required for
			 such injury or illness.
						(2)Covered
			 expensesExpenses for which reimbursement may be made under
			 paragraph (1) include the following:
							(A)Expenses for health care
			 services for which coverage would be provided under section 1074(c) of title
			 10, United States Code, for members of the uniformed services on active
			 duty.
							(B)Expenses of travel of a
			 non-medical attendant who accompanies a member or former member of the Armed
			 Forces for required medical care that is not available to such member or former
			 member locally, if such attendant is appointed for that purpose by a competent
			 medical authority (as determined under regulations prescribed by the Secretary
			 of Defense for purposes of this subsection).
							(C)Such other expenses for
			 medical care as the Secretary may prescribe for purposes of this
			 subsection.
							(3)Amount of
			 reimbursementThe amount of reimbursement under paragraph (1) for
			 expenses covered by paragraph (2) shall be determined in accordance with
			 regulations prescribed by the Secretary of Defense for purposes of this
			 subsection.
						(d)Severe injury or
			 illness definedIn this section, the term severe injury or
			 illness means any serious injury or illness that is assigned a
			 disability rating of 30 percent or higher under the schedule for rating
			 disabilities in use by the Department of Defense.
					BCare and Services for
			 Dependents
				211.Medical care and
			 services and support services for families of members of the Armed Forces
			 recovering from serious injuries or illnesses
					(a)Medical care
						(1)In
			 generalA family member of a covered member of the Armed Forces
			 who is not otherwise eligible for medical care at a military medical treatment
			 facility or at medical facilities of the Department of Veterans Affairs shall
			 be eligible for such care at such facilities, on a space-available basis, if
			 the family member is—
							(A)on invitational orders
			 while caring for the covered member of the Armed Forces;
							(B)a non-medical attendee
			 caring for the covered member of the Armed Forces; or
							(C)receiving per diem
			 payments from the Department of Defense while caring for the covered member of
			 the Armed Forces.
							(2)Specification of family
			 membersNotwithstanding section 2(4), the Secretary of Defense
			 and the Secretary of Veterans Affairs shall jointly prescribe in regulations
			 the family members of covered members of the Armed Forces who shall be
			 considered to be a family member of a covered member of the Armed Forces for
			 purposes of paragraph (1).
						(3)Specification of
			 care(A)The Secretary of
			 Defense shall prescribe in regulations the medical care and counseling that
			 shall be available to family members under paragraph (1) at military medical
			 treatment facilities.
							(B)The
			 Secretary of Veterans Affairs shall prescribe in regulations the medical care
			 and counseling that shall be available to family members under paragraph (1) at
			 medical facilities of the Department of Veterans Affairs.
							(4)Recovery of
			 costsThe United States may recover the costs of the provision of
			 medical care and counseling under paragraph (1) as follows (as
			 applicable):
							(A)From third-party payers,
			 in the same manner as the United States may collect costs of the charges of
			 health care provided to covered beneficiaries from third-party payers under
			 section 1095 of title 10, United States Code.
							(B)As if such care and
			 counseling was provided under the authority of section 1784 of title 38, United
			 States Code.
							(b)Job placement
			 servicesA family member who is on invitational orders or is a
			 non-medical attendee while caring for a covered member of the Armed Forces for
			 more than 45 days during a one-year period shall be eligible for job placement
			 services otherwise offered by the Department of Defense.
					(c)Report on need for
			 additional servicesNot later than 90 days after the date of the
			 enactment of this Act, the Secretary of Defense shall submit to the
			 congressional defense committees a report setting forth the assessment of the
			 Secretary of the need for additional employment services, and of the need for
			 employment protection, of family members described in subsection (b) who are
			 placed on leave from employment or otherwise displaced from employment while
			 caring for a covered member of the Armed Forces as described in that
			 subsection.
					CTraumatic Brain Injury
			 and Post-Traumatic Stress Disorder
				221.Comprehensive plans on
			 prevention, diagnosis, mitigation, and treatment of traumatic brain injury and
			 post-traumatic stress disorder in members of the Armed Forces
					(a)Plans
			 requiredNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Defense shall, in consultation with the Secretary
			 of Veterans Affairs, submit to the congressional defense committees one or more
			 comprehensive plans for programs and activities of the Department of Defense to
			 prevent, diagnose, mitigate, treat, and otherwise respond to traumatic brain
			 injury (TBI) and post-traumatic stress disorder (PTSD) in members of the Armed
			 Forces.
					(b)ElementsEach
			 plan submitted under subsection (a) shall include comprehensive proposals of
			 the Department on the following:
						(1)The designation by the
			 Secretary of Defense of a lead agent or executive agent for the Department to
			 coordinate development and implementation of the plan.
						(2)The improvement of
			 personnel protective equipment for members of the Armed Forces in order to
			 prevent traumatic brain injury.
						(3)The improvement of
			 methods and mechanisms for the detection and treatment of traumatic brain
			 injury and post-traumatic stress disorder in members of the Armed Forces in the
			 field.
						(4)The requirements for
			 research on traumatic brain injury and post-traumatic stress disorder,
			 including (in particular) research on pharmacological approaches to treatment
			 for traumatic brain injury or post-traumatic stress disorder, as applicable,
			 and the allocation of priorities among such research.
						(5)The development,
			 adoption, and deployment of diagnostic criteria for the detection and
			 evaluation of the range of traumatic brain injury and post-traumatic stress
			 disorder in members of the Armed Forces, which criteria shall be employed
			 uniformly across the military departments in all applicable circumstances,
			 including provision of clinical care and assessment of future deployability of
			 members of the Armed Forces.
						(6)The development and
			 deployment of effective means of assessing traumatic brain injury and
			 post-traumatic stress disorder in members of the Armed Forces, including a
			 system of pre-deployment and post-deployment screenings of cognitive ability in
			 members for the detection of cognitive impairment, as required by the
			 amendments made by section 222.
						(7)The development and
			 deployment of effective means of managing and monitoring members of the Armed
			 Forces with traumatic brain injury or post-traumatic stress disorder in the
			 receipt of care for traumatic brain injury or post-traumatic stress disorder,
			 as applicable, including the monitoring and assessment of treatment and
			 outcomes.
						(8)The development and
			 deployment of an education and awareness training initiative designed to reduce
			 the negative stigma associated with traumatic brain injury, post-traumatic
			 stress disorder, and mental health treatment.
						(9)The provision of
			 education and outreach to families of members of the Armed Forces with
			 traumatic brain injury or post-traumatic stress disorder on a range of matters
			 relating to traumatic brain injury or post-traumatic stress disorder, as
			 applicable, including detection, mitigation, and treatment.
						(10)The assessment of the
			 current capabilities of the Department for the prevention, diagnosis,
			 mitigation, treatment, and rehabilitation of traumatic brain injury and
			 post-traumatic stress disorder in members of the Armed Forces.
						(11)The identification of
			 gaps in current capabilities of the Department for the prevention, diagnosis,
			 mitigation, treatment, and rehabilitation of traumatic brain injury and
			 post-traumatic stress disorder in members of the Armed Forces.
						(12)The identification of
			 the resources required for the Department in fiscal years 2009 thru 2013 to
			 address the gaps in capabilities identified under paragraph (11).
						(13)The development of joint
			 planning among the Department of Defense, the military departments, and the
			 Department of Veterans Affairs for the prevention, diagnosis, mitigation,
			 treatment, and rehabilitation of traumatic brain injury and post-traumatic
			 stress disorder in members of the Armed Forces, including planning for the
			 seamless transition of such members from care through the Department of Defense
			 care through the Department of Veterans Affairs.
						(14)A requirement that
			 exposure to a blast or blasts be recorded in the records of members of the
			 Armed Forces.
						(15)The development of
			 clinical practice guidelines for the diagnosis and treatment of blast injuries
			 in members of the Armed Forces, including, but not limited to, traumatic brain
			 injury.
						(c)Coordination in
			 developmentEach plan submitted under subsection (a) shall be
			 developed in coordination with the Secretary of the Army (who was designated by
			 the Secretary of Defense as executive agent for the prevention, mitigation, and
			 treatment of blast injuries under section 256 of the National Defense
			 Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3181; 10
			 U.S.C. 1071 note)).
					(d)Additional
			 activitiesIn carrying out programs and activities for the
			 prevention, diagnosis, mitigation, and treatment of traumatic brain injury and
			 post-traumatic stress disorder in members of the Armed Forces, the Secretary of
			 Defense shall—
						(1)examine the results of
			 the recently completed Phase 2 study, funded by the National Institutes of
			 Health, on the use of progesterone for acute traumatic brain injury;
						(2)determine if Department
			 of Defense funding for a Phase 3 clinical trial on the use of progesterone for
			 acute traumatic brain injury, or for further research regarding the use of
			 progesterone or its metabolites for treatment of traumatic brain injury, is
			 warranted; and
						(3)provide for the
			 collaboration of the Department of Defense, as appropriate, in clinical trials
			 and research on pharmacological approaches to treatment for traumatic brain
			 injury and post-traumatic stress disorder that is conducted by other
			 departments and agencies of the Federal Government.
						222.Improvement of medical
			 tracking system for members of the Armed Forces deployed overseas
					(a)Protocol for assessment
			 of cognitive functioning
						(1)Protocol
			 requiredSubsection (b) of section 1074f of title 10, United
			 States Code, is amended—
							(A)in paragraph (2), by
			 adding at the end the following new subparagraph:
								
									(C)An assessment of
				post-traumatic stress disorder.
									;
				and
							(B)by adding at the end the
			 following new paragraph:
								
									(3)(A)The Secretary shall
				establish for purposes of subparagraphs (B) and (C) of paragraph (2) a protocol
				for the predeployment assessment and documentation of the cognitive (including
				memory) functioning of a member who is deployed outside the United States in
				order to facilitate the assessment of the postdeployment cognitive (including
				memory) functioning of the member.
										(B)The protocol under
				subparagraph (A) shall include appropriate mechanisms to permit the
				differential diagnosis of traumatic brain injury in members returning from
				deployment in a combat
				zone.
										.
							(2)Pilot
			 projects(A)In developing the
			 protocol required by paragraph (3) of section 1074f(b) of title 10, United
			 States Code (as amended by paragraph (1) of this subsection), for purposes of
			 assessments for traumatic brain injury, the Secretary of Defense shall conduct
			 up to three pilot projects to evaluate various mechanisms for use in the
			 protocol for such purposes. One of the mechanisms to be so evaluated shall be a
			 computer-based assessment tool.
							(B)Not
			 later than 60 days after the completion of the pilot projects conducted under
			 this paragraph, the Secretary shall submit to the appropriate committees of
			 Congress a report on the pilot projects. The report shall include—
								(i)a
			 description of the pilot projects so conducted;
								(ii)an
			 assessment of the results of each such pilot project; and
								(iii)a
			 description of any mechanisms evaluated under each such pilot project that will
			 incorporated into the protocol.
								(C)Not
			 later than 180 days after completion of the pilot projects conducted under this
			 paragraph, the Secretary shall establish a mechanism for implementing any
			 mechanism evaluated under such a pilot project that is selected for
			 incorporation in the protocol.
							(D)There
			 is hereby authorized to be appropriated to the Department of Defense,
			 $3,000,000 for the pilot projects authorized by this paragraph. Of the amount
			 so authorized to be appropriated, not more than $1,000,000 shall be available
			 for any particular pilot project.
							(b)Quality
			 assuranceSubsection (d)(2) of section 1074f of title 10, United
			 States Code, is amended by adding at the end the following new
			 subparagraph:
						
							(F)The diagnosis and
				treatment of traumatic brain injury and post-traumatic stress
				disorder.
							.
					(c)Standards for
			 deploymentSubsection (f) of such section is amended—
						(1)in the subsection
			 heading, by striking mental health; and
						(2)in paragraph (2)(B), by
			 striking or and inserting , traumatic brain injury,
			 or.
						223.Centers of excellence
			 in the prevention, diagnosis, mitigation, treatment, and rehabilitation of
			 traumatic brain injury and post-traumatic stress disorder
					(a)Center of excellence on
			 traumatic brain injuryChapter 55 of title 10, United States
			 Code, is amended by inserting after section 1105 the following new
			 section:
						
							1105a.Center of Excellence
				in Prevention, Diagnosis, Mitigation, Treatment, and Rehabilitation of
				Traumatic Brain Injury
								(a)In
				generalThe Secretary of Defense shall establish within the
				Department of Defense a center of excellence in the prevention, diagnosis,
				mitigation, treatment, and rehabilitation of traumatic brain injury (TBI),
				including mild, moderate, and severe traumatic brain injury, to carry out the
				responsibilities specified in subsection (c). The center shall be known as a
				Center of Excellence in Prevention, Diagnosis, Mitigation, Treatment,
				and Rehabilitation of Traumatic Brain Injury.
								(b)PartnershipsThe
				Secretary shall authorize the Center to enter into such partnerships,
				agreements, or other arrangements as the Secretary considers appropriate with
				the Department of Veterans Affairs, institutions of higher education, and other
				appropriate public and private entities (including international entities) to
				carry out the responsibilities specified in subsection (c).
								(c)ResponsibilitiesThe
				Center shall have responsibilities as follows:
									(1)To direct and oversee,
				based on expert research, the development and implementation of a long-term,
				comprehensive plan and strategy for the Department of Defense for the
				prevention, diagnosis, mitigation, treatment, and rehabilitation of traumatic
				brain injury.
									(2)To provide for the
				development, testing, and dissemination within the Department of best practices
				for the treatment of traumatic brain injury.
									(3)To provide guidance for
				the mental health system of the Department in determining the mental health and
				neurological health personnel required to provide quality mental health care
				for members of the armed forces with traumatic brain injury.
									(4)To establish, implement,
				and oversee a comprehensive program to train mental health and neurological
				health professionals of the Department in the treatment of traumatic brain
				injury.
									(5)To facilitate
				advancements in the study of the short-term and long-term psychological effects
				of traumatic brain injury.
									(6)To disseminate within the
				military medical treatment facilities of the Department best practices for
				training mental health professionals, including neurological health
				professionals, with respect to traumatic brain injury.
									(7)To conduct basic science
				and translational research on traumatic brain injury for the purposes of
				understanding the etiology of traumatic brain injury and developing preventive
				interventions and new treatments.
									(8)To develop outreach
				strategies and treatments for families of members of the armed forces with
				traumatic brain injury in order to mitigate the negative impacts of traumatic
				brain injury on such family members and to support the recovery of such members
				from traumatic brain injury.
									(9)To conduct research on
				the unique mental health needs of women members of the armed forces with
				traumatic brain injury and develop treatments to meet any needs identified
				through such research.
									(10)To conduct research on
				the unique mental health needs of ethnic minority members of the armed forces
				with traumatic brain injury and develop treatments to meet any needs identified
				through such research.
									(11)To conduct research on
				the mental health needs of families of members of the armed forces with
				traumatic brain injury and develop treatments to meet any needs identified
				through such research.
									(12)To conduct longitudinal
				studies (using imaging technology and other proven research methods) on members
				of the armed forces with traumatic brain injury to identify early signs of
				Alzheimer's disease, Parkinson's disease, or other manifestations of
				neurodegeneration in such members, which studies should be conducted in
				coordination with the studies authorized by section 721 of the John Warner
				National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364;
				120 Stat. 2294) and other studies of the Department of Defense and the
				Department of Veterans Affairs that address the connection between exposure to
				combat and the development of Alzheimer's disease, Parkinson's disease, and
				other neurodegenerative disorders.
									(13)To develop and oversee a
				long-term plan to increase the number of mental health and neurological health
				professionals within the Department in order to facilitate the meeting by the
				Department of the needs of members of the armed forces with traumatic brain
				injury until their transition to care and treatment from the Department of
				Veterans Affairs.
									(14)Such other
				responsibilities as the Secretary shall
				specify.
									.
					(b)Center of excellence on
			 post-traumatic stress disorderChapter 55 of such title is
			 further amended by inserting after section 1105a, as added by subsection (a),
			 the following new section:
						
							1105b.Center of Excellence
				in Prevention, Diagnosis, Mitigation, Treatment, and Rehabilitation of
				Post-Traumatic Stress Disorder
								(a)In
				generalThe Secretary of Defense shall establish within the
				Department of Defense a center of excellence in the prevention, diagnosis,
				mitigation, treatment, and rehabilitation of post-traumatic stress disorder
				(PTSD), including mild, moderate, and severe post-traumatic stress disorder, to
				carry out the responsibilities specified in subsection (c). The center shall be
				known as a Center of Excellence in Prevention, Diagnosis, Mitigation,
				Treatment, and Rehabilitation of Post-Traumatic Stress Disorder.
								(b)PartnershipsThe
				Secretary shall authorize the Center to enter into such partnerships,
				agreements, or other arrangements as the Secretary considers appropriate with
				the National Center for Post-Traumatic Stress Disorder of the Department of
				Veterans Affairs, institutions of higher education, and other appropriate
				public and private entities (including international entities) to carry out the
				responsibilities specified in subsection (c).
								(c)ResponsibilitiesThe
				Center shall have responsibilities as follows:
									(1)To direct and oversee,
				based on expert research, the development and implementation of a long-term,
				comprehensive plan and strategy for the Department of Defense for the
				prevention, diagnosis, mitigation, treatment, and rehabilitation of
				post-traumatic stress disorder.
									(2)To provide for the
				development, testing, and dissemination within the Department of best practices
				for the treatment of post-traumatic stress disorder.
									(3)To provide guidance for
				the mental health system of the Department in determining the mental health and
				neurological health personnel required to provide quality mental health care
				for members of the armed forces with post-traumatic stress disorder.
									(4)To establish, implement,
				and oversee a comprehensive program to train mental health and neurological
				health professionals of the Department in the treatment of post-traumatic
				stress disorder.
									(5)To facilitate
				advancements in the study of the short-term and long-term psychological effects
				of post-traumatic stress disorder.
									(6)To disseminate within the
				military medical treatment facilities of the Department best practices for
				training mental health professionals, including neurological health
				professionals, with respect to post-traumatic stress disorder.
									(7)To conduct basic science
				and translational research on post-traumatic stress disorder for the purposes
				of understanding the etiology of post-traumatic stress disorder and developing
				preventive interventions and new treatments.
									(8)To develop outreach
				strategies and treatments for families of members of the armed forces with
				post-traumatic stress disorder in order to mitigate the negative impacts of
				traumatic brain injury on such family members and to support the recovery of
				such members from post-traumatic stress disorder.
									(9)To conduct research on
				the unique mental health needs of women members of the armed forces, including
				victims of sexual assault, with post-traumatic stress disorder and develop
				treatments to meet any needs identified through such research.
									(10)To conduct research on
				the unique mental health needs of ethnic minority members of the armed forces
				with post-traumatic stress disorder and develop treatments to meet any needs
				identified through such research.
									(11)To conduct research on
				the mental health needs of families of members of the armed forces with
				post-traumatic stress disorder and develop treatments to meet any needs
				identified through such research.
									(12)To develop and oversee a
				long-term plan to increase the number of mental health and neurological health
				professionals within the Department in order to facilitate the meeting by the
				Department of the needs of members of the armed forces with post-traumatic
				stress disorder until their transition to care and treatment from the
				Department of Veterans Affairs.
									(13)Such other
				responsibilities as the Secretary shall
				specify.
									.
					(c)Clerical
			 amendmentThe table of sections at the beginning of chapter 55 of
			 such title is amended by inserting after the item relating to section 1105 the
			 following new items:
						
							
								1105a. Center of Excellence in
				Prevention, Diagnosis, Mitigation, Treatment, and Rehabilitation of Traumatic
				Brain Injury.
								1105b. Center of Excellence in
				Prevention, Diagnosis, Mitigation, Treatment, and Rehabilitation of
				Post-Traumatic Stress
				Disorder.
							
							.
					(d)Report on
			 establishmentNot later than 180 days after the date of the
			 enactment of this Act, the Secretary of Defense shall submit to Congress a
			 report on the establishment of the Center of Excellence in Prevention,
			 Diagnosis, Mitigation, Treatment, and Rehabilitation of Traumatic Brain Injury
			 required by section 1105a of title 10, United States Code (as added by
			 subsection (a)), and the establishment of the Center of Excellence in
			 Prevention, Diagnosis, Mitigation, Treatment, and Rehabilitation of
			 Post-Traumatic Stress Disorder required by section 1105b of title 10, United
			 States Code (as added by subsection (b)). The report shall, for each such
			 Center—
						(1)describe in detail the
			 activities and proposed activities of such Center; and
						(2)assess the progress of
			 such Center in discharging the responsibilities of such Center.
						(e)Authorization of
			 appropriationsThere is hereby authorized to be appropriated for
			 fiscal year 2008 for the Department of Defense for Defense Health Program,
			 $10,000,000, of which—
						(1)$5,000,000 shall be
			 available for the Center of Excellence in Prevention, Diagnosis, Mitigation,
			 Treatment, and Rehabilitation of Traumatic Brain Injury required by section
			 1105a of title 10, United States Code; and
						(2)$5,000,000 shall be
			 available for the Center of Excellence in Prevention, Diagnosis, Mitigation,
			 Treatment, and Rehabilitation of Post-Traumatic Stress Disorder required by
			 section 1105b of title 10, United States Code.
						224.Review of mental
			 health services and treatment for female members of the Armed Forces and
			 veterans
					(a)Comprehensive
			 reviewThe Secretary of Defense and the Secretary of Veterans
			 Affairs shall jointly conduct a comprehensive review of—
						(1)the need for mental
			 health treatment and services for female members of the Armed Forces and
			 veterans; and
						(2)the efficacy and adequacy
			 of existing mental health treatment programs and services for female members of
			 the Armed Forces and veterans.
						(b)ElementsThe
			 review required by subsection (a) shall include, but not be limited to, an
			 assessment of the following:
						(1)The need for mental
			 health outreach, prevention, and treatment services specifically for female
			 members of the Armed Forces and veterans.
						(2)The access to and
			 efficacy of existing mental health outreach, prevention, and treatment services
			 and programs (including substance abuse programs) for female veterans who
			 served in a combat zone.
						(3)The access to and
			 efficacy of services and treatment for female members of the Armed Forces and
			 veterans who experience post-traumatic stress disorder (PTSD).
						(4)The availability of
			 services and treatment for female members of the Armed Forces and veterans who
			 experienced sexual assault or abuse.
						(5)The access to and need
			 for treatment facilities focusing on the mental health care needs of female
			 members of the Armed Forces and veterans.
						(6)The need for further
			 clinical research on the unique needs of female veterans who served in a combat
			 zone.
						(c)ReportNot
			 later than 90 days after the date of the enactment of this Act, the Secretary
			 of Defense and the Secretary of Veterans Affairs shall jointly submit to the
			 appropriate committees of Congress a report on the review required by
			 subsection (a).
					(d)Policy
			 requiredNot later than 120 days after the date of the enactment
			 of this Act, the Secretary of Defense and the Secretary of Veterans Affairs
			 shall jointly develop a comprehensive policy to address the treatment and care
			 needs of female members of the Armed Forces and veterans who experience mental
			 health problems and conditions, including post-traumatic stress disorder. The
			 policy shall take into account and reflect the results of the review required
			 by subsection (a).
					225.Funding for improved
			 diagnosis, treatment, and rehabilitation of members of the Armed Forces with
			 traumatic brain injury or post-traumatic stress disorder
					(a)Authorization of
			 appropriations
						(1)In
			 generalFunds are hereby
			 authorized to be appropriated for fiscal year 2008 for the Department of
			 Defense for Defense Health Program in the amount of $50,000,000, with such
			 amount to be available for activities as follows:
							(A)Activities relating to the improved
			 diagnosis, treatment, and rehabilitation of members of the Armed Forces with
			 traumatic brain injury (TBI).
							(B)Activities relating to
			 the improved diagnosis, treatment, and rehabilitation of members of the Armed
			 Forces with post-traumatic stress disorder (PTSD).
							(2)Availability of
			 amountOf the amount authorized to be appropriated by paragraph
			 (1), $17,000,000 shall be available for the Defense and Veterans Brain Injury
			 Center of the Department of Defense.
						(b)Supplement not
			 supplantThe amount authorized to be appropriated by subsection
			 (a) for Defense Health Program is in addition to any other amounts authorized
			 to be appropriated by this Act for Defense Health Program.
					226.Reports
					(a)Reports on
			 implementation of certain requirementsNot later than 90 days
			 after the date of the enactment of this Act, the Secretary of Defense shall
			 submit to the congressional defense committees a report describing the progress
			 in implementing the requirements as follows:
						(1)The requirements of
			 section 721 of the John Warner National Defense Authorization Act for Fiscal
			 Year 2007 (Public Law 109–364; 120 Stat. 2294), relating to a longitudinal
			 study on traumatic brain injury incurred by members of the Armed Forces in
			 Operation Iraqi Freedom and Operation Enduring Freedom.
						(2)The requirements arising
			 from the amendments made by section 738 of the John Warner National Defense
			 Authorization Act for Fiscal Year 2007 (120 Stat. 2303), relating to enhanced
			 mental health screening and services for members of the Armed Forces.
						(3)The requirements of
			 section 741 of the John Warner National Defense Authorization Act for Fiscal
			 Year 2007 (120 Stat. 2304), relating to pilot projects on early diagnosis and
			 treatment of post-traumatic stress disorder and other mental health
			 conditions.
						(b)Annual reports on
			 expenditures for activities on tbi and ptsd
						(1)Reports
			 requiredNot later than March 1, 2008, and each year thereafter
			 through 2013, the Secretary of Defense shall submit to the congressional
			 defense committees a report setting forth the amounts expended by the
			 Department of Defense during the preceding calendar year on activities
			 described in paragraph (2), including the amount allocated during such calendar
			 year to the Defense and Veterans Brain Injury Center of the Department.
						(2)Covered
			 activitiesThe activities described in this paragraph are
			 activities as follows:
							(A)Activities relating to the improved
			 diagnosis, treatment, and rehabilitation of members of the Armed Forces with
			 traumatic brain injury (TBI).
							(B)Activities relating to
			 the improved diagnosis, treatment, and rehabilitation of members of the Armed
			 Forces with post-traumatic stress disorder (PTSD).
							(3)ElementsEach
			 report under paragraph (1) shall include—
							(A)a description of the
			 amounts expended as described in that paragraph, including a description of the
			 activities for which expended;
							(B)a description and
			 assessment of the outcome of such activities;
							(C)a statement of priorities
			 of the Department in activities relating to the prevention, diagnosis,
			 research, treatment, and rehabilitation of traumatic brain injury in members of
			 the Armed Forces during the year in which such report is submitted and in
			 future calendar years;
							(D)a statement of priorities
			 of the Department in activities relating to the prevention, diagnosis,
			 research, treatment, and rehabilitation of post-traumatic stress disorder in
			 members of the Armed Forces during the year in which such report is submitted
			 and in future calendar years; and
							(E)an assessment of the
			 progress made toward achieving the priorities stated in subparagraphs (C) and
			 (D) in the report under paragraph (1) in the previous year, and a description
			 of any actions planned during the year in which such report is submitted to
			 achieve any unfulfilled priorities during such year.
							DOther Matters
				231.Joint electronic
			 health record for the Department of Defense and Department of Veterans
			 Affairs
					(a)In
			 generalThe Secretary of Defense and the Secretary of Veterans
			 Affairs shall jointly—
						(1)develop and implement a
			 joint electronic health record for use by the Department of Defense and the
			 Department of Veterans Affairs; and
						(2)accelerate the exchange
			 of health care information between the Department of Defense and the Department
			 of Veterans Affairs in order to support the delivery of health care by both
			 Departments.
						(b)Department of
			 Defense-Department of Veterans Affairs Interagency Program Office for a Joint
			 Electronic Health Record
						(1)In
			 generalThere is hereby established a joint element of the
			 Department of Defense and the Department of Veterans Affairs to be known as the
			 Department of Defense-Department of Veterans Affairs Interagency Program
			 Office for a Joint Electronic Health Record (in this section referred
			 to as the Office).
						(2)PurposesThe
			 purposes of the Office shall be as follows:
							(A)To act as a single point
			 of accountability for the Department of Defense and the Department of Veterans
			 Affairs in the rapid development, test, and implementation of a joint
			 electronic health record for use by the Department of Defense and the
			 Department of Veterans Affairs.
							(B)To accelerate the
			 exchange of health care information between Department of Defense and the
			 Department of Veterans Affairs in order to support the delivery of health care
			 by both Departments.
							(c)Leadership
						(1)DirectorThe
			 Director of the Department of Defense-Department of Veterans Affairs
			 Interagency Program Office for a Joint Electronic Health Record shall be the
			 head of the Office.
						(2)Deputy
			 directorThe Deputy Director of the Department of
			 Defense-Department of Veterans Affairs Interagency Program Office for a Joint
			 Electronic Health Record shall be the deputy head of the office and shall
			 assist the Director in carrying out the duties of the Director.
						(3)Appointments(A)The Director shall
			 be appointed by the Secretary of Defense, with the concurrence of the Secretary
			 of Veterans Affairs, from among employees of the Department of Defense and the
			 Department of Veterans Affairs in the Senior Executive Service who are
			 qualified to direct the development and acquisition of major information
			 technology capabilities.
							(B)The
			 Deputy Director shall be appointed by the Secretary of Veterans Affairs, with
			 the concurrence of the Secretary of Defense, from among employees of the
			 Department of Defense and the Department of Veterans Affairs in the Senior
			 Executive Service who are qualified to direct the development and acquisition
			 of major information technology capabilities.
							(4)Additional
			 guidanceIn addition to the direction, supervision, and control
			 provided by the Secretary of Defense and the Secretary of Veterans Affairs, the
			 Office shall also receive guidance from the Department of Veterans
			 Affairs-Department of Defense Joint Executive Committee under section 320 of
			 title 38, United States Code, in the discharge of the functions of the Office
			 under this section.
						(5)TestimonyUpon
			 request by any of the appropriate committees of Congress, the Director and the
			 Deputy Director shall testify before such committee regarding the discharge of
			 the functions of the Office under this section.
						(d)FunctionThe
			 function of the Office shall be to develop and prepare for deployment, by not
			 later than September 30, 2010, a joint electronic health record to be utilized
			 by both the Department of Defense and the Department of Veterans Affairs in the
			 provision of medical care and treatment to members of the Armed Forces and
			 veterans, which health record shall comply with applicable interoperability
			 standards, implementation specifications, and certification criteria (including
			 for the reporting of quality measures) of the Federal Government.
					(e)Schedules and
			 benchmarksNot later than 30 days after the date of the enactment
			 of this Act, the Secretary of Defense and the Secretary of Veterans Affairs
			 shall jointly establish a schedule and benchmarks for the discharge by the
			 Office of its function under this section, including each of the
			 following:
						(1)A schedule for the
			 establishment of the Office.
						(2)A schedule and deadline
			 for the establishment of the requirements for the joint electronic health
			 record described in subsection (d), including coordination with the Office of
			 the National Coordinator for Health Information Technology in the development
			 of a nationwide interoperable health information technology
			 infrastructure.
						(3)A schedule and associated
			 deadlines for any acquisition and testing required in the development and
			 deployment of the joint electronic health record.
						(4)A schedule and associated
			 deadlines and requirements for the deployment of the joint electronic health
			 record.
						(5)Proposed funding for the
			 Office for each of fiscal years 2009 through 2013 for the discharge of its
			 function.
						(f)Pilot projects
						(1)AuthorityIn
			 order to assist the Office in the discharge of its function under this section,
			 the Secretary of Defense and the Secretary of Veterans Affairs may, acting
			 jointly, carry out one or more pilot projects to assess the feasability and
			 advisability of various technological approaches to the achievement of the
			 joint electronic health record described in subsection (d).
						(2)Treatment as single
			 health care systemFor purposes of each pilot project carried out
			 under this subsection, the health care system of the Department of Defense and
			 the health care system of the Department of Veterans Affairs shall be treated
			 as a single health care system for purposes of the regulations promulgated
			 under section 264(c) of the Health Insurance Portability and Accountability Act
			 of 1996 (42 U.S.C. 1320d–2 note).
						(g)Staff and other
			 resources
						(1)In
			 generalThe Secretary of Defense and the Secretary of Veterans
			 Affairs shall assign to the Office such personnel and other resources of the
			 Department of Defense and the Department of Veterans Affairs as are required
			 for the discharge of its function under this section.
						(2)Additional
			 servicesSubject to the approval of the Secretary of Defense and
			 the Secretary of Veterans Affairs, the Director may utilize the services of
			 private individuals and entities as consultants to the Office in the discharge
			 of its function under this section. Amounts available to the Office shall be
			 available for payment for such services.
						(h)Annual reports
						(1)In
			 generalNot later than January 1, 2009, and each year thereafter
			 through 2014, the Director shall submit to the Secretary of Defense and the
			 Secretary of Veterans Affairs, and to the appropriate committees of Congress, a
			 report on the activities of the Office during the preceding calendar year. Each
			 report shall include, for the year covered by such report, the
			 following:
							(A)A detailed description of
			 the activities of the Office, including a detailed description of the amounts
			 expended and the purposes for which expended.
							(B)An assessment of the
			 progress made by the Department of Defense and the Department of Veterans
			 Affairs in the development and implementation of the joint electronic health
			 record described in subsection (d).
							(2)Availability to
			 publicThe Secretary of Defense and the Secretary of Veterans
			 Affairs shall make available to the public each report submitted under
			 paragraph (1), including by posting such report on the Internet website of the
			 Department of Defense and the Department of Veterans Affairs, respectively,
			 that is available to the public.
						(i)Comptroller General
			 assessment of implementationNot later than six months after the
			 date of the enactment of this Act and every six months thereafter until the
			 completion of the implementation of the joint electronic health record
			 described in subsection (d), the Comptroller General of the United States shall
			 submit to the appropriate committees of Congress a report setting forth the
			 assessment of the Comptroller General of the progress of the Department of
			 Defense and the Department of Veterans Affairs in developing and implementing
			 the joint electronic health record.
					(j)Funding
						(1)In
			 generalThe Secretary of Defense and the Secretary of Veterans
			 Affairs shall each contribute equally to the costs of the Office in fiscal year
			 2008 and fiscal years thereafter. The amount so contributed by each Secretary
			 in fiscal year 2008 shall be up to $10,000,000.
						(2)Source of
			 funds(A)Amounts contributed
			 by the Secretary of Defense under paragraph (1) shall be derived from amounts
			 authorized to be appropriated for the Department of Defense for the Defense
			 Health Program and available for program management and technology
			 resources.
							(B)Amounts contributed by
			 the Secretary of Veterans Affairs under paragraph (1) shall be derived from
			 amounts authorized to be appropriated for the Department of Veterans Affairs
			 for Medical Care and available for program management and technology
			 resources.
							(k)Joint electronic health
			 record definedIn this section, the term joint electronic
			 health record means a single system that includes patient information
			 across the continuum of medical care, including inpatient care, outpatient
			 care, pharmacy care, patient safety, and rehabilitative care.
					232.Enhanced personnel
			 authorities for the Department of Defense for health care professionals for
			 care and treatment of wounded and injured members of the Armed Forces
					(a)In
			 generalSection 1599c of title 10, United States Code, is amended
			 to read as follows:
						
							1599c.Health care
				professionals: enhanced appointment and compensation authority for personnel
				for care and treatment of wounded and injured members of the armed
				forces
								(a)In
				generalThe Secretary of
				Defense may, in the discretion of the Secretary, exercise any authority for the
				appointment and pay of health care personnel under chapter 74 of title 38 for
				purposes of the recruitment, employment, and retention of civilian health care
				professionals for the Department of Defense if the Secretary determines that
				the exercise of such authority is necessary in order to provide or enhance the
				capacity of the Department to provide care and treatment for members of the
				armed forces who are wounded or injured on active duty in the armed forces and
				to support the ongoing patient care and medical readiness, education, and
				training requirements of the Department of Defense.
								(b)Recruitment of
				personnel(1)The Secretaries of the
				military departments shall each develop and implement a strategy to disseminate
				among appropriate personnel of the military departments authorities and best
				practices for the recruitment of medical and health professionals, including
				the authorities under subsection (a).
									(2)Each
				strategy under paragraph (1) shall—
										(A)assess
				current recruitment policies, procedures, and practices of the military
				department concerned to assure that such strategy facilitates the
				implementation of efficiencies which reduce the time required to fill vacant
				positions for medical and health professionals; and
										(B)clearly identify
				processes and actions that will be used to inform and educate military and
				civilian personnel responsible for the recruitment of medical and health
				professionals.
										.
					(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 81 of
			 such title is amended by striking the item relating to section 1599c and
			 inserting the following new item:
						
							
								1599c. Health care
				professionals: enhanced appointment and compensation authority for personnel
				for care and treatment of wounded and injured members of the armed
				forces.
							
							.
					(c)Reports on strategies
			 on recruitment of medical and health professionalsNot later than
			 six months after the date of the enactment of this Act, each Secretary of a
			 military department shall submit to the congressional defense committees a
			 report setting forth the strategy developed by such Secretary under section
			 1599c(b) of title 10, United States Code, as added by subsection (a).
					233.Personnel shortages in
			 the mental health workforce of the Department of Defense, including personnel
			 in the mental health workforce
					(a)Recommendations on
			 means of addressing shortages
						(1)ReportNot
			 later than 45 days after the date of the enactment of this Act, the Secretary
			 of Defense shall submit to the Committees on Armed Services of the Senate and
			 the House of Representatives a report setting forth the recommendations of the
			 Secretary for such legislative or administrative actions as the Secretary
			 considers appropriate to address shortages in health care professionals within
			 the Department of Defense, including personnel in the mental health
			 workforce.
						(2)ElementsThe
			 report required by paragraph (1) shall address the following:
							(A)Enhancements or
			 improvements of financial incentives for health care professionals, including
			 personnel in the mental health workforce, of the Department of Defense in order
			 to enhance the recruitment and retention of such personnel, including
			 recruitment, accession, or retention bonuses and scholarship, tuition, and
			 other financial assistance.
							(B)Modifications of service
			 obligations of health care professionals, including personnel in the mental
			 health workforce.
							(C)Such other matters as the
			 Secretary considers appropriate.
							(b)RecruitmentCommencing
			 not later than 180 days after the date of the enactment of this Act, the
			 Secretary of Defense shall implement programs to recruit qualified individuals
			 in health care fields (including mental health) to serve in the Armed Forces as
			 health care and mental health personnel of the Armed Forces.
					IIIDISABILITY
			 MATTERS
			ADisability
			 Evaluations
				301.Utilization of
			 veterans' presumption of sound condition in establishing eligibility of members
			 of the Armed Forces for retirement for disability
					(a)Retirement of regulars
			 and members on active duty for more than 30 daysClause (i) of section 1201(b)(3)(B) of
			 title 10, United States Code, is amended to read as follows:
						
							(i)the member has six months
				or more of active military service and the disability was not noted at the time
				of the member's entrance on active duty (unless compelling evidence or medical
				judgment is such to warrant a finding that the disability existed before the
				member's entrance on active
				duty);
							.
					(b)Separation of regulars
			 and members on active duty for more than 30 daysSection
			 1203(b)(4)(B) of such title is amended by striking and the member has at
			 least eight years of service computed under section 1208 of this title
			 and inserting , the member has six months or more of active military
			 service, and the disability was not noted at the time of the member's entrance
			 on active duty (unless evidence or medical judgment is such to warrant a
			 finding that the disability existed before the member's entrance on active
			 duty).
					302.Requirements and
			 limitations on Department of Defense determinations of disability with respect
			 to members of the Armed Forces
					(a)In
			 generalChapter 61 of title 10, United States Code, is amended by
			 inserting after section 1216 the following new section:
						
							1216a.Determinations of
				disability: requirements and limitations on determinations
								(a)Utilization of VA
				schedule for rating disabilities in determinations of disability(1)In making a
				determination of disability of a member of the armed forces for purposes of
				this chapter, the Secretary concerned—
										(A)shall, to the extent
				feasible, utilize the schedule for rating disabilities in use by the Department
				of Veterans Affairs, including any applicable interpretation of the schedule by
				the United States Court of Appeals for Veterans Claims; and
										(B)except as provided in
				paragraph (2), may not deviate from the schedule or any such interpretation of
				the schedule.
										(2)In
				making a determination described in paragraph (1), the Secretary concerned may
				utilize in lieu of the schedule described in that paragraph such criteria as
				the Secretary of Defense and the Secretary of Veterans Affairs may jointly
				prescribe for purposes of this subsection if the utilization of such criteria
				will result in a determination of a greater percentage of disability than would
				be otherwise determined through the utilization of the schedule.
									(b)Consideration of all
				medical conditionsIn making a determination of the rating of
				disability of a member of the armed forces for purposes of this chapter, the
				Secretary concerned shall take into account all medical conditions, whether
				individually or collectively, that render the member unfit to perform the
				duties of the member's office, grade, rank, or
				rating.
								.
					(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 61 of
			 such title is amended by inserting after the item relating to section 1216 the
			 following new item:
						
							
								1216a. Determinations of
				disability: requirements and limitations on
				determinations.
							
							.
					303.Review of separation
			 of members of the Armed Forces separated from service with a disability rating
			 of 20 percent disabled or less
					(a)Board required
						(1)In
			 generalChapter 79 of title 10, United States Code, is amended by
			 inserting after section 1554 adding the following new section:
							
								1554a.Review of separation
				with disability rating of 20 percent disabled or less
									(a)In
				general(1)The Secretary of
				Defense shall establish within the Office of the Secretary of Defense a board
				of review to review the disability determinations of covered individuals by
				Physical Evaluation Boards. The board shall be known as the Physical
				Disability Board of Review.
										(2)The
				Board shall consist of not less than three members appointed by the
				Secretary.
										(b)Covered
				individualsFor purposes of this section, covered individuals are
				members and former members of the armed forces who, during the period beginning
				on September 11, 2001, and ending on December 31, 2009—
										(1)are separated from the
				armed forces due to unfitness for duty due to a medical condition with a
				disability rating of 20 percent disabled or less; and
										(2)are found to be not
				eligible for retirement.
										(c)Review(1)Upon its own
				motion, or upon the request of a covered individual, or a surviving spouse,
				next of kin, or legal representative of a covered individual, the Board shall
				review the findings and decisions of the Physical Evaluation Board with respect
				to such covered individual.
										(2)The
				review by the Board under paragraph (1) shall be based on the records of the
				armed force concerned and such other evidence as may be presented to the Board.
				A witness may present evidence to the Board by affidavit or by any other means
				considered acceptable by the Secretary of Defense.
										(d)Authorized
				recommendationsThe Board may, as a result of its findings under
				a review under subsection (c), recommend to the Secretary concerned the
				following (as applicable) with respect to a covered individual:
										(1)No recharacterization of
				the separation of such individual or modification of the disability rating
				previously assigned such individual.
										(2)The recharacterization of
				the separation of such individual to retirement for disability.
										(3)The modification of the
				disability rating previously assigned such individual by the Physical
				Evaluation Board concerned, which modified disability rating may not be a
				reduction of the disability rating previously assigned such individual by that
				Physical Evaluation Board.
										(4)The issuance of a new
				disability rating for such individual.
										(e)Correction of military
				records(1)The Secretary
				concerned may correct the military records of a covered individual in
				accordance with a recommendation made by the Board under subsection (d). Any
				such correction may be made effective as of the effective date of the action
				taken on the report of the Physical Evaluation Board to which such
				recommendation relates.
										(2)In
				the case of a member previously separated pursuant to the findings and decision
				of a Physical Evaluation Board together with a lump-sum or other payment of
				back pay and allowances at separation, the amount of pay or other monetary
				benefits to which such member would be entitled based on the member's military
				record as corrected shall be reduced to take into account receipt of such
				lump-sum or other payment in such manner as the Secretary of Defense considers
				appropriate.
										(3)If
				the Board makes a recommendation not to correct the military records of a
				covered individual, the action taken on the report of the Physical Evaluation
				Board to which such recommendation relates shall be treated as final as of the
				date of such action.
										(f)Regulations(1)This section shall
				be carried out in accordance with regulations prescribed by the Secretary of
				Defense.
										(2)The
				regulations under paragraph (1) shall specify reasonable deadlines for the
				performance of reviews required by this section.
										(3)The
				regulations under paragraph (1) shall specify the effect of a determination or
				pending determination of a Physical Evaluation Board on considerations by
				boards for correction of military records under section 1552 of this
				title.
										.
						(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 79 of
			 such title is amended by inserting after the item relating to section 1554 the
			 following new item:
							
								
									1554a. Review of separation
				with disability rating of 20 percent disabled or
				less.
								
								.
						(b)ImplementationThe
			 Secretary of Defense shall establish the board of review required by section
			 1554a of title 10, United States Code (as added by subsection (a)), and
			 prescribe the regulations required by such section, not later than 90 days
			 after the date of the enactment of this Act.
					304.Pilot programs on
			 revised and improved disability evaluation system for members of the Armed
			 Forces
					(a)Pilot programs
						(1)In
			 generalThe Secretary of Defense shall, in consultation with the
			 Secretary of Veterans Affairs, carry out pilot programs with respect to the
			 disability evaluation system of the Department of Defense for the purpose set
			 forth in subsection (d).
						(2)Required pilot
			 programsIn carrying out this section, the Secretary of Defense
			 shall carry out the pilot programs described in paragraphs (1) through (3) of
			 subsection (c). Each such pilot program shall be implemented not later than 90
			 days after the date of the enactment of this Act.
						(3)Authorized pilot
			 programsIn carrying out this section, the Secretary of Defense
			 may carry out such other pilot programs as the Secretary of Defense, in
			 consultation with the Secretary of Veterans Affairs, considers
			 appropriate.
						(b)Disability evaluation
			 system of the Department of DefenseFor purposes of this section,
			 the disability evaluation system of the Department of Defense is the system of
			 the Department for the evaluation of the disabilities of members of the Armed
			 Forces who are being separated or retired from the Armed Forces for disability
			 under chapter 61 of title 10, United States Code.
					(c)Scope of pilot
			 programs
						(1)Disability
			 determinations by dod utilizing va assigned disability
			 ratingUnder one of the pilot programs under subsection (a), for
			 purposes of making a determination of disability of a member of the Armed
			 Forces under section 1201(b) of title 10, United States Code, for the
			 retirement, separation, or placement of the member on the temporary disability
			 retired list under chapter 61 of such title, upon a determination by the
			 Secretary of the military department concerned that the member is unfit to
			 perform the duties of the member's office, grade, rank, or rating because of a
			 physical disability as described in section 1201(a) of such title—
							(A)the Secretary of Veterans
			 Affairs shall—
								(i)conduct an evaluation of
			 the member for physical disability; and
								(ii)assign the member a
			 rating of disability in accordance with the schedule for rating disabilities
			 utilized by the Secretary of Veterans Affairs based on all medical conditions
			 (whether individually or collectively) that render the member unfit for duty;
			 and
								(B)the Secretary of the
			 military department concerned shall make the determination of disability
			 regarding the member utilizing the rating of disability assigned under
			 subparagraph (A)(ii).
							(2)Disability
			 determinations utilizing joint dod/va assigned disability
			 ratingUnder one of the pilot programs under subsection (a), in
			 making a determination of disability of a member of the Armed Forces under
			 section 1201(b) of title 10, United States Code, for the retirement,
			 separation, or placement of the member on the temporary disability retired list
			 under chapter 61 of such title, the Secretary of the military department
			 concerned shall, upon determining that the member is unfit to perform the
			 duties of the member's office, grade, rank, or rating because of a physical
			 disability as described in section 1201(a) of such title—
							(A)provide for the joint
			 evaluation of the member for disability by the Secretary of the military
			 department concerned and the Secretary of Veterans Affairs, including the
			 assignment of a rating of disability for the member in accordance with the
			 schedule for rating disabilities utilized by the Secretary of Veterans Affairs
			 based on all medical conditions (whether individually or collectively) that
			 render the member unfit for duty; and
							(B)make the determination of
			 disability regarding the member utilizing the rating of disability assigned
			 under subparagraph (A).
							(3)Electronic clearing
			 houseUnder one of the pilot programs, the Secretary of Defense
			 shall establish and operate a single Internet website for the disability
			 evaluation system of the Department of Defense that enables participating
			 members of the Armed Forces to fully utilize such system through the Internet,
			 with such Internet website to include the following:
							(A)The availability of any
			 forms required for the utilization of the disability evaluation system by
			 members of the Armed Forces under the system.
							(B)Secure mechanisms for the
			 submission of such forms by members of the Armed Forces under the system, and
			 for the tracking of the acceptance and review of any forms so submitted.
							(C)Secure mechanisms for
			 advising members of the Armed Forces under the system of any additional
			 information, forms, or other items that are required for the acceptance and
			 review of any forms so submitted.
							(D)The continuous
			 availability of assistance to members of the Armed Forces under the system
			 (including assistance through the caseworkers assigned to such members of the
			 Armed Forces) in submitting and tracking such forms, including assistance in
			 obtaining information, forms, or other items described by subparagraph
			 (C).
							(E)Secure mechanisms to
			 request and receive personnel files or other personnel records of members of
			 the Armed Forces under the system that are required for submission under the
			 disability evaluation system, including the capability to track requests for
			 such files or records and to determine the status of such requests and of
			 responses to such requests.
							(4)Other pilot
			 programsUnder any pilot program carried out by the Secretary of
			 Defense under subsection (a)(3), the Secretary shall provide for the
			 development, evaluation, and identification of such practices and procedures
			 under the disability evaluation system of the Department of Defense as the
			 Secretary considers appropriate for purpose set forth in subsection (d).
						(d)PurposeThe
			 purpose of each pilot program under subsection (a) shall be—
						(1)to provide for the
			 development, evaluation, and identification of revised and improved practices
			 and procedures under the disability evaluation system of the Department of
			 Defense in order to—
							(A)reduce the processing
			 time under the disability evaluation system of members of the Armed Forces who
			 are likely to be retired or separated for disability, and who have not
			 requested continuation on active duty, including, in particular, members who
			 are severely wounded;
							(B)identify and implement or
			 seek the modification of statutory or administrative policies and requirements
			 applicable to the disability evaluation system that—
								(i)are unnecessary or
			 contrary to applicable best practices of civilian employers and civilian
			 healthcare systems; or
								(ii)otherwise result in
			 hardship, arbitrary, or inconsistent outcomes for members of the Armed Forces,
			 or unwarranted inefficiencies and delays;
								(C)eliminate material
			 variations in policies, interpretations, and overall performance standards
			 among the military departments under the disability evaluation system;
			 and
							(D)determine whether it
			 enhances the capability of the Department of Veterans Affairs to receive and
			 determine claims from members of the Armed Forces for compensation, pension,
			 hospitalization, or other veterans benefits; and
							(2)in conjunction with the
			 findings and recommendations of applicable Presidential and Department of
			 Defense study groups, to provide for the eventual development of revised and
			 improved practices and procedures for the disability evaluation system in order
			 to achieve the objectives set forth in paragraph (1).
						(e)Utilization of results
			 in updates of comprehensive policy on care, management, and transition of
			 covered servicemembersThe Secretary of Defense and the Secretary
			 of Veterans Affairs shall jointly incorporate responses to any findings and
			 recommendations arising under the pilot programs required by subsection (a) in
			 updating the comprehensive policy on the care and management of covered
			 servicemembers under section 101.
					(f)Construction with other
			 authorities
						(1)In
			 generalSubject to paragraph (2), in carrying out a pilot program
			 under subsection (a)—
							(A)the rules and regulations
			 of the Department of Defense and the Department of Veterans Affairs relating to
			 methods of determining fitness or unfitness for duty and disability ratings for
			 members of the Armed Forces shall apply to the pilot program only to the extent
			 provided in the report on the pilot program under subsection (h)(1); and
							(B)the Secretary of Defense
			 and the Secretary of Veterans Affairs may waive any provision of title 10, 37,
			 or 38, United States Code, relating to methods of determining fitness or
			 unfitness for duty and disability ratings for members of the Armed Forces if
			 the Secretaries determine in writing that the application of such provision
			 would be inconsistent with the purpose of the pilot program.
							(2)LimitationNothing
			 in paragraph (1) shall be construed to authorize the waiver of any provision of
			 section 1216a of title 10, United States Code, as added by section 302 of this
			 Act.
						(g)DurationEach
			 pilot program under subsection (a) shall be completed not later than one year
			 after the date of the commencement of such pilot program under that
			 subsection.
					(h)Reports
						(1)Initial
			 reportNot later than 90 days after the date of the enactment of
			 this Act, the Secretary of Defense shall submit to the appropriate committees
			 of Congress a report on the pilot programs under subsection (a). The report
			 shall include—
							(A)a description of the
			 scope and objectives of each pilot program;
							(B)a description of the
			 methodology to be used under such pilot program to ensure rapid identification
			 under such pilot program of revised or improved practices under the disability
			 evaluation system of the Department of Defense in order to achieve the
			 objectives set forth in subsection (d)(1); and
							(C)a statement of any
			 provision described in subsection (f)(1)(B) that shall not apply to the pilot
			 program by reason of a waiver under that subsection.
							(2)Interim
			 reportNot later than 150 days after the date of the submittal of
			 the report required by paragraph (1), the Secretary shall submit to the
			 appropriate committees of Congress a report describing the current status of
			 such pilot program.
						(3)Final
			 reportNot later than 90 days after the completion of all the
			 pilot programs described in paragraphs (1) through (3) of subsection (c), the
			 Secretary shall submit to the appropriate committees of Congress a report
			 setting forth a final evaluation and assessment of such pilot programs. The
			 report shall include such recommendations for legislative or administrative
			 action as the Secretary considers appropriate in light of such pilot
			 programs.
						305.Reports on Army action
			 plan in response to deficiencies in the Army physical disability evaluation
			 system
					(a)Reports
			 requiredNot later than 30 days after the date of the enactment
			 of this Act, and every 120 days thereafter until March 1, 2009, the Secretary
			 of Defense shall submit to the congressional defense committees a report on the
			 implementation of corrective measures by the Department of Defense with respect
			 to the Physical Disability Evaluation System (PDES) in response to the
			 following:
						(1)The report of the
			 Inspector General of the Army on that system of March 6, 2007.
						(2)The report of the
			 Independent Review Group on Rehabilitation Care and Administrative Processes at
			 Walter Reed Army Medical Center and National Naval Medical Center.
						(3)The report of the
			 Department of Veterans Affairs Task Force on Returning Global War on Terror
			 Heroes.
						(b)Elements of
			 reportEach report under subsection (a) shall include current
			 information on the following:
						(1)The total number of
			 cases, and the number of cases involving combat disabled servicemembers,
			 pending resolution before the Medical and Physical Disability Evaluation Boards
			 of the Army, including information on the number of members of the Army who
			 have been in a medical hold or holdover status for more than each of 100, 200,
			 and 300 days.
						(2)The status of the
			 implementation of modifications to disability evaluation processes of the
			 Department of Defense in response to the following:
							(A)The report of the
			 Inspector General on such processes dated March 6, 2007.
							(B)The report of the
			 Independent Review Group on Rehabilitation Care and Administrative Processes at
			 Walter Reed Army Medical Center and National Naval Medical Center.
							(C)The report of the
			 Department of Veterans Affairs Task Force on Returning Global War on Terror
			 Heroes.
							(c)Posting on
			 internetNot later than 24 hours after submitting a report under
			 subsection (a), the Secretary shall post such report on the Internet website of
			 the Department of Defense that is available to the public.
					BOther Disability
			 Matters
				311.Enhancement of
			 disability severance pay for members of the Armed Forces
					(a)In
			 generalSection 1212 of title 10, United States Code, is
			 amended—
						(1)in subsection (a)(1), by
			 striking his years of service, but not more than 12, computed under
			 section 1208 of this title in the matter preceding subparagraph (A) and
			 inserting the member's years of service computed under section 1208 of
			 this title (subject to the minimum and maximum years of service provided for in
			 subsection (c));
						(2)by redesignating
			 subsection (c) as subsection (d); and
						(3)by inserting after
			 subsection (b) the following new subsection (c):
							
								(c)(1)The minimum years
				of service of a member for purposes of subsection (a)(1) shall be as
				follows:
										(A)Six years in the case of
				a member separated from the armed forces for a disability incurred in line of
				duty in a combat zone (as designated by the Secretary of Defense for purposes
				of this subsection) or incurred during the performance of duty in
				combat-related operations as designated by the Secretary of Defense.
										(B)Three years in the case
				of any other member.
										(2)The
				maximum years of service of a member for purposes of subsection (a)(1) shall be
				19
				years.
									.
						(b)No deduction from
			 compensation of severance pay for disabilities incurred in combat
			 zonesSubsection (d) of such section, as redesignated by
			 subsection (a)(2) of this section, is further amended—
						(1)by inserting
			 (1) after (d);
						(2)by striking the second
			 sentence; and
						(3)by adding at the end the
			 following new paragraphs:
							
								(2)No
				deduction may be made under paragraph (1) in the case of disability severance
				pay received by a member for a disability incurred in line of duty in a combat
				zone or incurred during performance of duty in combat-related operations as
				designated by the Secretary of Defense.
								(3)No
				deduction may be made under paragraph (1) from any death compensation to which
				a member's dependents become entitled after the member's
				death.
								.
						(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act, and shall apply with respect to members of
			 the Armed Forces separated from the Armed Forces under chapter 61 of title 10,
			 United States Code, on or after that date.
					312.Electronic transfer
			 from the Department of Defense to the Department of Veterans Affairs of
			 documents supporting eligibility for benefitsThe Secretary of Defense and the Secretary
			 of Veterans Affairs shall jointly develop and implement a mechanism to provide
			 for the electronic transfer from the Department of Defense to the Department of
			 Veterans Affairs of any Department of Defense documents (including Department
			 of Defense form DD–214) necessary to establish or support the eligibility of a
			 member of the Armed Forces for benefits under the laws administered by the
			 Secretary of Veterans Affairs at the time of the retirement, separation, or
			 release of the member from the Armed Forces.
				313.Assessments of
			 temporary disability retired listNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Defense and the Comptroller General
			 of the United States shall each submit to the congressional defense committees
			 a report assessing the continuing utility of the temporary disability retired
			 list in satisfying the purposes for which the temporary disability retired list
			 was established. Each report shall include such recommendations for the
			 modification or improvement of the temporary disability retired list as the
			 Secretary or the Comptroller General, as applicable, considers appropriate in
			 light of the assessment in such report.
				IVIMPROVEMENT OF
			 FACILITIES HOUSING PATIENTS
			401.Standards for military
			 medical treatment facilities, specialty medical care facilities, and military
			 quarters housing patients
				(a)Establishment of
			 standardsThe Secretary of Defense shall establish for the
			 military facilities referred to in subsection (b) standards with respect to the
			 matters set forth in subsection (c). The standards shall, to the maximum extent
			 practicable—
					(1)be uniform and consistent
			 across such facilities; and
					(2)be uniform and consistent
			 across the Department of Defense and the military departments.
					(b)Covered military
			 facilitiesThe military facilities referred to in this subsection
			 are the military facilities of the Department of Defense and the military
			 departments as follows:
					(1)Military medical
			 treatment facilities.
					(2)Specialty medical care
			 facilities.
					(3)Military quarters or
			 leased housing for patients.
					(c)Scope of
			 standardsThe standards required by subsection (a) shall include
			 the following:
					(1)Generally accepted
			 standards for the accreditation of medical facilities, or for facilities used
			 to quarter individuals that may require medical supervision, as applicable, in
			 the United States.
					(2)To the extent not
			 inconsistent with the standards described in paragraph (1), minimally
			 acceptable conditions for the following:
						(A)Appearance and maintenance of facilities
			 generally, including the structure and roofs of facilities.
						(B)Size, appearance, and
			 maintenance of rooms housing or utilized by patients, including furniture and
			 amenities in such rooms.
						(C)Operation and maintenance
			 of primary and back-up facility utility systems and other systems required for
			 patient care, including electrical systems, plumbing systems, heating,
			 ventilation, and air conditioning systems, communications systems, fire
			 protection systems, energy management systems, and other systems required for
			 patient care.
						(D)Compliance with Federal
			 Government standards for hospital facilities and operations.
						(E)Compliance of facilities,
			 rooms, and grounds, to the maximum extent practicable, with the Americans with
			 Disabilities Act of 1990 (42 U.S.C. 12101 et seq.).
						(F)Such other matters
			 relating to the appearance, size, operation, and maintenance of facilities and
			 rooms as the Secretary considers appropriate.
						(d)Compliance with
			 standards
					(1)DeadlineIn
			 establishing standards under subsection (a), the Secretary shall specify a
			 deadline for compliance with such standards by each facility referred to in
			 subsection (b). The deadline shall be at the earliest date practicable after
			 the date of the enactment of this Act, and shall, to the maximum extent
			 practicable, be uniform across the facilities referred to in subsection
			 (b).
					(2)InvestmentIn
			 carrying out this section, the Secretary shall also establish guidelines for
			 investment to be utilized by the Department of Defense and the military
			 departments in determining the allocation of financial resources to facilities
			 referred to in subsection (b) in order to meet the deadline specified under
			 paragraph (1).
					(e)Report
					(1)In
			 generalNot later than December 30, 2007, the Secretary shall
			 submit to the congressional defense committees a report on the actions taken to
			 carry out this section.
					(2)ElementsThe
			 report under paragraph (1) shall include the following:
						(A)The standards established
			 under subsection (a).
						(B)An assessment of the
			 appearance, condition, and maintenance of each facility referred to in
			 subsection (a), including—
							(i)an assessment of the
			 compliance of such facility with the standards established under subsection
			 (a); and
							(ii)a description of any
			 deficiency or noncompliance in each facility with the standards.
							(C)A description of the
			 investment to be allocated to address each deficiency or noncompliance
			 identified under subparagraph (B)(ii).
						402.Reports on Army action
			 plan in response to deficiencies identified at Walter Reed Army Medical
			 Center
				(a)Reports
			 requiredNot later than 30 days after the date of the enactment
			 of this Act, and every 120 days thereafter until March 1, 2009, the Secretary
			 of Defense shall submit to the congressional defense committees a report on the
			 implementation of the action plan of the Army to correct deficiencies
			 identified in the condition of facilities, and in the administration of
			 outpatients in medical hold or medical holdover status, at Walter Reed Army
			 Medical Center (WRAMC) and at other applicable Army installations at which
			 covered members of the Armed Forces are assigned.
				(b)Elements of
			 reportEach report under subsection (a) shall include current
			 information on the following:
					(1)The number of inpatients
			 at Walter Reed Army Medical Center, and the number of outpatients on medical
			 hold or in a medical holdover status at Walter Reed Army Medical Center, as a
			 result of serious injuries or illnesses.
					(2)A description of the
			 lodging facilities and other forms of housing at Walter Reed Army Medical
			 Center, and at each other Army facility, to which are assigned personnel in
			 medical hold or medical holdover status as a result of serious injuries or
			 illnesses, including—
						(A)an assessment of the
			 conditions of such facilities and housing; and
						(B)a description of any
			 plans to correct inadequacies in such conditions.
						(3)The status, estimated
			 completion date, and estimated cost of any proposed or ongoing actions to
			 correct any inadequacies in conditions as described under paragraph (2).
					(4)The number of case
			 managers, platoon sergeants, patient advocates, and physical evaluation board
			 liaison officers stationed at Walter Reed Army Medical Center, and at each
			 other Army facility, to which are assigned personnel in medical hold or medical
			 holdover status as a result of serious injuries or illnesses, and the ratio of
			 case workers and platoon sergeants to outpatients for whom they are responsible
			 at each such facility.
					(5)The number of telephone
			 calls received during the preceding 60 days on the Wounded Soldier and Family
			 hotline (as established on March 19, 2007), a summary of the complaints or
			 communications received through such calls, and a description of the actions
			 taken in response to such calls.
					(6)A summary of the
			 activities, findings, and recommendations of the Army tiger team of medical and
			 installation professionals who visited the major medical treatment facilities
			 and community-based health care organizations of the Army pursuant to March
			 2007 orders, and a description of the status of corrective actions being taken
			 with to address deficiencies noted by that team.
					(7)The status of the
			 ombudsman programs at Walter Reed Army Medical Center and at other major Army
			 installations to which are assigned personnel in medical hold or medical
			 holdover status as a result of serious injuries or illnesses.
					(c)Posting on
			 internetNot later than 24 hours after submitting a report under
			 subsection (a), the Secretary shall post such report on the Internet website of
			 the Department of Defense that is available to the public.
				403.Construction of
			 facilities required for the closure of Walter Reed Army Medical Center,
			 District of Columbia
				(a)Assessment of
			 acceleration of construction of facilitiesThe Secretary of
			 Defense shall carry out an assessment of the feasibility (including the
			 cost-effectiveness) of accelerating the construction and completion of any new
			 facilities required to facilitate the closure of Walter Reed Army Medical
			 Center, District of Columbia, as required as a result of the 2005 round of
			 defense base closure and realignment under the Defense Base Closure and
			 Realignment Act of 1990 (part A of title XXIX of Public Law 101-510; U.S.C.
			 2687 note).
				(b)Development and
			 implementation of plan for construction of facilities
					(1)In
			 generalThe Secretary shall develop and carry out a plan for the
			 construction and completion of any new facilities required to facilitate the
			 closure of Walter Reed Army Medical Center as required as described in
			 subsection (a). If the Secretary determines as a result of the assessment under
			 subsection (a) that accelerating the construction and completion of such
			 facilities is feasible, the plan shall provide for the accelerated construction
			 and completion of such facilities in a manner consistent with that
			 determination.
					(2)Submittal of
			 planThe Secretary shall submit to the congressional defense
			 committees the plan required by paragraph (1) not later than September 30,
			 2007.
					(c)CertificationsNot
			 later than September 30, 2007, the Secretary shall submit to the congressional
			 defense committees a certification of each of the following:
					(1)That a transition plan
			 has been developed, and resources have been committed, to ensure that patient
			 care services, medical operations, and facilities are sustained at the highest
			 possible level at Walter Reed Army Medical Center until facilities to replace
			 Walter Reed Army Medical Center are staffed and ready to assume at least the
			 same level of care previously provided at Walter Reed Army Medical
			 Center.
					(2)That the closure of
			 Walter Reed Army Medical Center will not result in a net loss of capacity in
			 the major military medical centers in the National Capitol Region in terms of
			 total bed capacity or staffed bed capacity.
					(3)That the capacity and
			 types of medical hold and out-patient lodging facilities currently operating at
			 Walter Reed Army Medical Center will be available at the facilities to replace
			 Walter Reed Army Medical Center by the date of the closure of Walter Reed Army
			 Medical Center.
					(4)That adequate funds have
			 been provided to complete fully all facilities identified in the Base
			 Realignment and Closure Business Plan for Walter Reed Army Medical Center
			 submitted to the congressional defense committees as part of the budget
			 justification materials submitted to Congress together with the budget of the
			 President for fiscal year 2008 as contemplated in that business plan.
					(d)Environmental
			 lawsNothing in this section shall require the Secretary or any
			 designated representative to waive or ignore responsibilities and actions
			 required by the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et
			 seq.) or the regulations implementing such Act.
				VOUTREACH AND RELATED
			 INFORMATION ON BENEFITS
			501.Handbook for members
			 of the Armed Forces on compensation and benefits available for serious injuries
			 and illnesses
				(a)Information on
			 available compensation and benefitsThe Secretary of Defense
			 shall, in consultation with the Secretary of Veterans Affairs, the Secretary of
			 Health and Human Services, and the Commissioner of Social Security, develop and
			 maintain in handbook and electronic form a comprehensive description of the
			 compensation and other benefits to which a member of the Armed Forces, and the
			 family of such member, would be entitled upon the member's separation or
			 retirement from the Armed Forces as a result of a serious injury or illness.
			 The handbook shall set forth the range of such compensation and benefits based
			 on grade, length of service, degree of disability at separation or retirement,
			 and such other factors affecting such compensation and benefits as the
			 Secretary of Defense considers appropriate.
				(b)UpdateThe
			 Secretary of Defense shall update the comprehensive description required by
			 subsection (a), including the handbook and electronic form of the description,
			 on a periodic basis, but not less often than annually.
				(c)Provision to
			 membersThe Secretary of the military department concerned shall
			 provide the descriptive handbook under subsection (a) to each member of the
			 Armed Forces described in that subsection as soon as practicable following the
			 injury or illness qualifying the member for coverage under that
			 subsection.
				(d)Provision to
			 representativesIf a member is incapacitated or otherwise unable
			 to receive the descriptive handbook to be provided under subsection (a), the
			 handbook shall be provided to the next of kin or a legal representative of the
			 member (as determined in accordance with regulations prescribed by the
			 Secretary of the military department concerned for purposes of this
			 section).
				VIOTHER MATTERS
			601.Study on physical and
			 mental health and other readjustment needs of members and former members of the
			 Armed Forces who deployed in Operation Iraqi Freedom and Operation Enduring
			 Freedom and their families
				(a)Study
			 requiredThe Secretary of Defense shall, in consultation with the
			 Secretary of Veterans Affairs, enter into an agreement with the National
			 Academy of Sciences for a study on the physical and mental health and other
			 readjustment needs of members and former members of the Armed Forces who
			 deployed in Operation Iraqi Freedom or Operation Enduring Freedom and their
			 families as a result of such deployment.
				(b)PhasesThe
			 study required under subsection (a) shall consist of two phases:
					(1)A preliminary phase, to
			 be completed not later than 180 days after the date of the enactment of this
			 Act—
						(A)to identify preliminary
			 findings on the physical and mental health and other readjustment needs
			 described in subsection (a) and on gaps in care for the members, former
			 members, and families described in that subsection; and
						(B)to determine the
			 parameters of the second phase of the study under paragraph (2).
						(2)A second phase, to be
			 completed not later than three years after the date of the enactment of this
			 Act, to carry out a comprehensive assessment, in accordance with the parameters
			 identified under the preliminary report required by paragraph (1), of the
			 physical and mental health and other readjustment needs of members and former
			 members of the Armed Forces who deployed in Operation Iraqi Freedom or
			 Operation Enduring Freedom and their families as a result of such deployment,
			 including, at a minimum—
						(A)an assessment of the
			 psychological, social, and economic impacts of such deployment on such members
			 and former members and their families;
						(B)an assessment of the
			 particular impacts of multiple deployments in Operation Iraqi Freedom or
			 Operation Enduring Freedom on such members and former members and their
			 families;
						(C)an assessment of the full
			 scope of the neurological, psychiatric, and psychological effects of traumatic
			 brain injury (TBI) on members and former members of the Armed Forces, including
			 the effects of such effects on the family members of such members and former
			 members, and an assessment of the efficacy of current treatment approaches for
			 traumatic brain injury in the United States and the efficacy of screenings and
			 treatment approaches for traumatic brain injury within the Department of
			 Defense and the Department of Veterans Affairs;
						(D)an assessment of the
			 effects of undiagnosed injuries such as post-traumatic stress disorder (PTSD)
			 and traumatic brain injury, an estimate of the long-term costs associated with
			 such injuries, and an assessment of the efficacy of screenings and treatment
			 approaches for post-traumatic stress disorder and other mental health
			 conditions within the Department of Defense and Department of Veterans
			 Affairs;
						(E)an assessment of the
			 particular needs and concerns of female members of the Armed Forces and female
			 veterans;
						(F)an assessment of the
			 particular needs and concerns of children of members of the Armed Forces,
			 taking into account differing age groups, impacts on development and education,
			 and the mental and emotional well being of children;
						(G)an assessment of the
			 particular needs and concerns of minority members of the Armed Forces and
			 minority veterans;
						(H)an assessment of the
			 particular educational and vocational needs of such members and former members
			 and their families, and an assessment of the efficacy of existing educational
			 and vocational programs to address such needs;
						(I)an assessment of the
			 impacts on communities with high populations of military families, including
			 military housing communities and townships with deployed members of the
			 National Guard and Reserve, of deployments associated with Operation Iraqi
			 Freedom and Operation Enduring Freedom, and an assessment of the efficacy of
			 programs that address community outreach and education concerning military
			 deployments of community residents;
						(J)an assessment of the
			 impacts of increasing numbers of older and married members of the Armed Forces
			 on readjustment requirements;
						(K)the development, based on
			 such assessments, of recommendations for programs, treatments, or policy
			 remedies targeted at preventing, minimizing or addressing the impacts, gaps and
			 needs identified; and
						(L)the development, based on
			 such assessments, of recommendations for additional research on such
			 needs.
						(c)Populations To be
			 studiedThe study required under subsection (a) shall consider
			 the readjustment needs of each population of individuals as follows:
					(1)Members of the regular
			 components of the Armed Forces who are returning, or have returned, to the
			 United States from deployment in Operation Iraqi Freedom or Operation Enduring
			 Freedom.
					(2)Members of the National
			 Guard and Reserve who are returning, or have returned, to the United States
			 from deployment in Operation Iraqi Freedom or Operation Enduring
			 Freedom.
					(3)Veterans of Operation
			 Iraqi Freedom or Operation Enduring Freedom.
					(4)Family members of the
			 members and veterans described in paragraphs (1) through (3).
					(d)Access to
			 informationThe National Academy of Sciences shall have access to
			 such personnel, information, records, and systems of the Department of Defense
			 and the Department of Veterans Affairs as the National Academy of Sciences
			 requires in order to carry out the study required under subsection (a).
				(e)Privacy of
			 informationThe National Academy of Sciences shall maintain any
			 personally identifiable information accessed by the Academy in carrying out the
			 study required under subsection (a) in accordance with all applicable laws,
			 protections, and best practices regarding the privacy of such information, and
			 may not permit access to such information by any persons or entities not
			 engaged in work under the study.
				(f)Reports by National
			 Academy of SciencesUpon the completion of each phase of the
			 study required under subsection (a), the National Academy of Sciences shall
			 submit to the Secretary of Defense and the Secretary of Veterans Affairs a
			 report on such phase of the study.
				(g)DoD and VA response to
			 NAS reports
					(1)Preliminary
			 responseNot later than 45 days after the receipt of a report
			 under subsection (f) on each phase of the study required under subsection (a),
			 the Secretary of Defense and the Secretary of Veterans Affairs shall jointly
			 develop a preliminary joint Department of Defense-Department of Veterans
			 Affairs plan to address the findings and recommendations of the National
			 Academy of Sciences contained in such report. The preliminary plan shall
			 provide preliminary proposals on the matters set forth in paragraph (3).
					(2)Final
			 responseNot later than 90 days after the receipt of a report
			 under subsection (f) on each phase of the study required under subsection (a),
			 the Secretary of Defense and the Secretary of Veterans Affairs shall jointly
			 develop a final joint Department of Defense-Department of Veterans Affairs plan
			 to address the findings and recommendations of the National Academy of Sciences
			 contained in such report. The final plan shall provide final proposals on the
			 matters set forth in paragraph (3).
					(3)Covered
			 mattersThe matters set forth in this paragraph with respect to a
			 phase of the study required under subsection (a) are as follows:
						(A)Modifications of policy
			 or practice within the Department of Defense and the Department of Veterans
			 Affairs that are necessary to address gaps in care or services as identified by
			 the National Academy of Sciences under such phase of the study.
						(B)Modifications of policy
			 or practice within the Department of Defense and the Department of Veterans
			 Affairs that are necessary to address recommendations made by the National
			 Academy of Sciences under such phase of the study.
						(C)An estimate of the costs
			 of implementing the modifications set forth under subparagraphs (A) and (B),
			 set forth by fiscal year for at least the first five fiscal years beginning
			 after the date of the plan concerned.
						(4)Reports on
			 responsesThe Secretary of Defense and the Secretary of Veterans
			 Affairs shall jointly submit to Congress a report setting forth each joint plan
			 developed under paragraphs (1) and (2).
					(5)Public availability of
			 responsesThe Secretary of Defense and the Secretary of Veterans
			 Affairs shall each make available to the public each report submitted to
			 Congress under paragraph (4), including by posting an electronic copy of such
			 report on the Internet website of the Department of Defense or the Department
			 of Veterans Affairs, as applicable, that is available to the public.
					(6)GAO
			 auditNot later than 45 days after the submittal to Congress of
			 the report under paragraph (4) on the final joint Department of
			 Defense-Department of Veterans Affairs plan under paragraph (2), the
			 Comptroller General of the United States shall submit to Congress a report
			 assessing the contents of such report under paragraph (4). The report of the
			 Comptroller General under this paragraph shall include—
						(A)an assessment of the
			 adequacy and sufficiency of the final joint Department of Defense-Department of
			 Veterans Affairs plan in addressing the findings and recommendations of the
			 National Academy of Sciences as a result of the study required under subsection
			 (a);
						(B)an assessment of the
			 feasibility and advisability of the modifications of policy and practice
			 proposed in the final joint Department of Defense-Department of Veterans
			 Affairs plan;
						(C)an assessment of the
			 sufficiency and accuracy of the cost estimates in the final joint Department of
			 Defense-Department of Veterans Affairs plan; and
						(D)the comments, if any, of
			 the National Academy of Sciences on the final joint Department of
			 Defense-Department of Veterans Affairs plan.
						(h)Authorization of
			 appropriationsThere is hereby authorized to be appropriated to
			 the Department of Defense such sums as may be necessary to carry out this
			 section.
				
	
		June 18, 2007
		Reported with an amendment
	
